 

Exhibit 10.1

FOUNDATION PARK

LEASE AGREEMENT

 

 

LANDLORD:

ALACHUA FOUNDATION PARK HOLDING

 

 

COMPANY, LLC, a Florida limited liability company

 

 

 

 

TENANT:

APPLIED GENETIC TECHNOLOGIES

 

 

CORPORATION, a Delaware corporation

 

 

 

 

DATE:

April 10, 2015

 

 

 

 

--------------------------------------------------------------------------------

 

LEASE INDEX

 

Section 1 - BASIC DATA

1

Section 2 - PREMISES

2

Section 3 - TERM

3

Section 4 - PERMITTED USE

4

Section 5 - REQUIREMENTS OF LAW

4

Section 6 - FIXED ANNUAL RENT

5

Section 7 - SALES AND USE TAX

5

Section 8 - REAL ESTATE TAXES AND ASSESSMENTS

5

Section 9 - TENANT TO BEAR PROPORTIONATE SHARE OF COMMON COSTS

6

Section 10 - USE OF COMMON AREAS

8

Section 11 - LICENSE TO USE COMMON AREAS

8

Section 12 - CONSTRUCTION OF PREMISES

8

Section 13 - CONDITION OF PREMISES

9

Section 14 - ALTERATIONS

9

Section 15 - LIENS

9

Section 16 - CHANGES TO BUILDING AND COMMON AREAS

9

Section 17 - REPAIRS

10

Section 18 - EMINENT DOMAIN

10

Section 19 - DAMAGE AND DESTRUCTION

10

Section 20 - QUIET ENJOYMENT

11

Section 21 - RIGHT OF ENTRY

12

Section 22 - SECURITY INTEREST

12

Section 23 - SERVICES AND UTILITIES

12

Section 24 - EXCUSE OF LANDLORD’S PERFORMANCE

13

Section 25 - ASSIGNMENT OR SUBLETTING

13

Section 26 - DEFAULT

14

Section 27 - LEGAL EXPENSES

15

Section 28 - INSURANCE

16

Section 29 - INDEMNIFICATION OF LANDLORD

17

Section 30 - LOSS AND DAMAGE

17

Section 31 - END OF TERM

17

Section 32 - SIGNS

17

Section 33 - NOTICES

18

Section 34 - SECURITY DEPOSIT

18

Section 35 - NON-WAIVER

18

Section 36 - SUBORDINATION AND ATTORNMENT

18

Section 37 - ESTOPPEL CERTIFICATES

19

Section 38 - SUBSTITUTED SPACE

19

Section 39 - RELOCATION OF TENANT

19

Section 40 - RULES AND REGULATIONS

19

Section 41 - BROKER

19

Section 42 - SUCCESSORS AND ASSIGNS

19

Section 43 - NO RECORDING

19

Section 44 - PARKING

19

Section 45 - CONSTRUCTION OF LANGUAGE

19

Section 46 - CAPTIONS AND SECTION NUMBERS

19

Section 47 - LANDLORD’S CONSENT

20

Section 48 - LIABILITY OF LANDLORD

20

Section 49 - TIME OF ESSENCE

20

Section 50 - ACCORD AND SATISFACTION

20

Section 51 - ENTIRE AGREEMENT

20

Section 52 - AMENDMENT

20

Section 53 - TENANT’S AUTHORITY

20

Section 54 - NO PARTNERSHIP

21

Section 55 - PARTIAL INVALIDITY

21

Section 56 - GUARANTY

21

Section 57 - RADON DISCLOSURE

21

i

--------------------------------------------------------------------------------

 

Section 58 - CONFIDENTIALITY

21

Section 59 - EFFECT OF DELIVERY OF LEASE

21

Section 60 - GOVERNING LAW

21

Section 61 - SURVIVAL

21

Section 62 - WAIVERS BY TENANT

21

Section 63 - WAIVER OF JURY TRIAL

21

Section 63 - MOST FAVORED TENANT

22

Section 63 - EXPANSION OPTION

22

 

SCHEDULE OF EXHIBITS:

EXHIBIT “A”

FLOOR PLAN

EXHIBIT “B”

LANDLORD’S WORK LETTER

EXHIBIT “B-1”

TENANT’S WORK

EXHIBIT “C”

RULES AND REGULATIONS

EXHIBIT “D”

SCHEDULE OF ADJUSTMENTS IN FIXED ANNUAL RENT

EXHIBIT “E”

SPECIAL PROVISIONS

EXHIBIT “F”

GUARANTY AGREEMENT

 

 

 

ii

--------------------------------------------------------------------------------

 

STANDARD FORM OF LEASE FOR

FOUNDATION PARK

THIS LEASE is made as of the 10 day of APRIL, 2015, between ALACHUA FOUNDATION
PARK HOLDING COMPANY, LLC, a Florida limited liability company, with its office
at 3917 NW 97th Boulevard, Gainesville, Florida 32606, as Landlord, and APPLIED
GENETIC TECHNOLOGIES CORPORATION, a Delaware corporation, whose address is 11801
Research Drive, Suite D, Alachua, Florida 32615, as Tenant.

WITNESSETH:

SUMMARY OF LEASE PROVISIONS

Section 1 - BASIC DATA. Certain fundamental provisions of this Lease are
presented in this summary format in this Section (sometimes hereinafter referred
to as the “Summary”) to facilitate convenient reference by the parties hereto.
All references in this Lease to the following terms shall be accorded the
meanings or definitions given in this Section, as though such meaning or
definition were fully set forth throughout the text hereof. This Section,
together with the terms herein referenced, shall constitute an integral part of
this Lease.

 

A.

Tenant’s Trade

 

 

 

Name (if any):

INSERT TENANT NAME

 

 

 

 

 

B.

Original Term:

one hundred twenty (120) months

 

 

Anticipated Comm. Date:

November 1, 2015

 

 

Anticipated Expiration Date:

October 31, 2025 (See Sec. 3)

 

 

Options to extend:

Tenant shall have three (3) five year

options to extend the lease in accordance with the terms of

Section 3(G).

 

 

 

 

 

C.

Tenant’s Suite No(s).:

Suite 101, Building I (see Ex. “A”)

14100 N.W. 113th Terrace

Alachua, Florida

 

 

 

 

 

D.

Rentable Square Ft.

18,309 (estimated, to be confirmed upon completion of space)

 

 

 

 

 

E.

Initial Fixed

 

 

 

Annual Rent:

$421,107.00       (see Sec. 6 and Ex. “D”)

 

 

 

 

 

F.

Proportionate

 

 

 

Share of Costs:

initially 43.1%(estimated, to be confirmed upon completion of the space and
Building I)        (see Sec. 8)

 

 

 

 

 

G.

Security Deposit:

N/A         (see Sec. 34)

 

 

 

 

 

H.

Permitted Use:

general office, research laboratory and related light manufacturing        (see
Sec. 4)

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

I.

Tenant’s Notice

Address:

prior to Lease commencement:

11801 Research Drive

Suite D

Alachua, Florida 32615

Attn: LARRY BULLOCK

After Lease commencement:

At the Premises

with a copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attn: Hemmie Chang, Esq.

(see Sec. 33)

 

 

 

 

 

J.

Landlord’s Notice

Address

3917 NW 97th Boulevard

Gainesville, Florida 32606

Attn: Brian Crawford, Manager

      (see Sec. 33)

with a copy to:

Brant, Abraham, Reiter, McCormick

& Johnson, P.A.

50 N. Laura Street, Suite 2750

Jacksonville, Florida 32202

Attn: David T. Abraham, Esq.

 

 

 

 

 

K.

Broker’s Name

 

 

 

and Address:

Landlord’s Broker - None

 

 

 

 

 

 

 

Tenant’s Broker - None

 

L.

Non-reserved

 

 

 

Parking

Tenant’s prorata share of parking for Building I per Section

1.(F) above (See Sec. 44)

 

 

 

 

 

M.

Guarantor and Guarantor’s Address:

Not applicable

 

 

 

 

 

N.

Advance Rent:

Not Applicable

 

STANDARD PROVISIONS OF LEASE

Section 2 - PREMISES. Subject to the rent, terms and conditions herein set
forth, Landlord hereby leases to Tenant and Tenant hereby rents from Landlord
certain office and laboratory space known as Suite 101 in that building known or
to be known as Building I and located at 14100 N.W. 113th Terrace, Alachua,
Florida (the “Building”), and constituting a part of that certain business and
research center generally known as FOUNDATION PARK (hereinafter called the
“Project”), which office space is known or designated by the Suite number(s)
specified in Summary paragraph C, and located approximately as shown on the
Floor Plan of the Premises annexed hereto as Exhibit A and made a part hereof,
the area of which is stipulated by the parties and deemed for all purposes to be
equal to the number of Rentable Square Feet specified in Summary paragraph D
(which space is hereinafter called the “Premises”). The Rentable Square Feet of
the Premises includes a common area factor of 1.3655% and has been measured in
accordance with the BOMA Standard for Measuring Floor Area in Office
Buildings/ANSI/BOMA Z65.1 (1996). The total Rentable Square Feet in the
Building, also measured in accordance with the BOMA Standard for Measuring Floor
Area in Office Buildings/ANSI/BOMA Z65.1 is 18,309 square feet; and in the
Building, when completed in accordance with Landlord’s plans is

2

--------------------------------------------------------------------------------

 

42,460 square feet. Tenant’s occupancy of the Premises shall be deemed a
confirmation that Tenant has accepted the Premises based upon its own
investigation and examination of all the relevant data relating to or affecting
the Premises and is relying solely on its own judgment in entering into this
Lease, including confirmation of the square footage figures set forth
hereinabove for all purposes of this Lease.

Section 3 - TERM.

A. Tenant shall have and hold the Premises for a term commencing on the date
determined in the manner provided in Subsection 3B. below and expiring on the
date specified in Summary paragraph B or until such term shall sooner terminate
as hereinafter provided.

B. The term of this Lease (and Tenant’s obligation to pay rent and all forms of
Additional Rent due hereunder for all of the Premises unless otherwise set forth
herein) shall commence upon the date when Landlord delivers full possession of
the Premises to Tenant with the Premises being Substantially Ready For Occupancy
(as hereinafter defined), which date may be made earlier by the total number of
days of delay, if any, by Tenant in complying with any of the provisions of
Section 12 hereof regarding the delivery of plans and specifications for the
Premises, or by Tenant interfering in any way with Landlord’s completion of the
improvements to the Premises.

C. The Premises shall be deemed Substantially Ready For Occupancy on the date
that Landlord has completed the Base Building Work and the Tenant’s Work
described in Exhibit B attached hereto and a certificate of completion or
equivalent instrument is issued with respect to the Premises by the City of
Alachua, Florida, notwithstanding that minor punchlist or insubstantial details
of construction, decoration or mechanical adjustment remain to be performed.

D. If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant with the Premises Substantially Ready for Occupancy on or
before the Anticipated Commencement Date (as set forth in Section 1.B), this
Lease shall not be void or voidable, nor shall Landlord be liable to Tenant for
any loss or damage resulting therefrom, but, in that event, (i) there still
shall be an abatement of Rent covering the period between the anticipated
Commencement Date and the time when Landlord can deliver such possession, the
date when Landlord can deliver possession being deemed to be the “Commencement
Date”; and (ii) the ending date of this Lease shall be extended for not less
than an identical period of time that transpired between the anticipated
Commencement Date and the actual Commencement Date, it being the parities’
intent that this Lease have not less than the complete term as described and
contemplated in Summary paragraph B.

E. In the event that the Premises are not Substantially Ready for Occupancy by
December 15, 2015, through no fault of Tenant, Tenant shall receive a credit to
be applied against the Fixed Annual Rent in the amount of $500.00 per day for
each day thereafter until the Premises are Substantially Ready for Occupancy. If
Premises are not Substantially Ready for Occupancy by May 1, 2016, through no
fault of Tenant, then Tenant shall have the right, by written notice given to
Landlord no later than May 15, 2016, to terminate this Lease effective as of the
date of Tenant’s termination notice, whereupon the Security Deposit and any
other pre-paid amounts shall be promptly refunded to Tenant, and neither Tenant
nor Landlord shall have any further obligations hereunder except as specifically
set forth in this Lease.

F. (provision regarding Tenant obligation for buildout Intentionally Deleted).

G. The term of this Lease (and Tenant’s obligation to pay rent and all forms of
Additional Rent due hereunder for all of the Premises unless otherwise set forth
herein) shall commence upon the Commencement Date as determined in accordance
with subparagraph 3(B) above. Landlord shall, in accordance with the foregoing,
fix the commencement date of the term of this Lease (the “Commencement Date”),
and shall notify Tenant of the date so fixed. The Parties agree, if Landlord so
requests, thereafter to execute a written memorandum confirming such
Commencement Date as well as the expiration date of this Lease, which memorandum
shall become a part of this Lease. The failure of the parties to execute such
memorandum shall not affect the validity of the Commencement Date or the
Expiration Date as fixed by the Landlord.

H. Options to Extend Term. Subject to the terms and conditions herein, and
provided Tenant has not been in default hereunder beyond any applicable notice
and cure period, Tenant shall have the option to renew the term of the lease of
the Premises for three (3) option periods of five (5) years each, with each such
renewal commencing on the then applicable lease termination date. Renewal will
be at the same terms and conditions as provided elsewhere herein, except the
Initial Fixed Annual Rent shall increase by the lesser of: (i) ten percent (10%)
over the Initial Fixed Annual Rent applicable for the then expiring term, as
reflected in Exhibit “D” attached hereto, or (ii) the cumulative increase for
the Consumer Price Index - All Urban Consumers, U. S. All Items 1982-84 = 100
(the “Index”), from (i) as to the First Extension option, the date of the
original lease to the date of the first extension, and (ii) as to the Second and
Third Extension Options, the increase in the Index from the prior lease term
expiration to the date of such renewal. Tenant shall inform Landlord in writing
of its election to extend the lease term at least one hundred eighty (180) days
prior to the end of the then expiring Term. In the event Tenant fails to notify
Landlord in writing of its intent to exercise its option to extend the Term,
Landlord is under no obligation to extend the term of the Lease.

3

--------------------------------------------------------------------------------

 

I. Option to Terminate. Tenant acknowledges that there remain contingencies to
be satisfied for the construction of the Building and the Project prior to
commencement of such construction. Accordingly, in the event that for whatever
reason, Landlord does not determine to commence construction of the Project or
the Building by May 1, 2015, then Landlord shall so advise Tenant in writing,
whereupon either Landlord or Tenant may terminate this Lease by providing
written notice to the other party. Upon such termination, any amounts deposited
by Tenant hereunder shall be refunded to Tenant and the parties shall each be
released of any further obligation hereunder.

Section 4 - PERMITTED USE. It is understood that the Premises are to be used
solely for the purposes set forth in Summary paragraph H and for no other
purposes. If any governmental license or permit shall be required for the proper
and lawful conduct of Tenant’s business in the Premises (other than a
certificate of completion or equivalent instrument issued by Alachua, Florida),
Tenant shall, at its expense, duly procure and thereafter maintain such license
or permit and shall at all times comply with the terms and conditions of same.

Section 5 - REQUIREMENTS OF LAW.

A. Tenant shall not undertake, and shall not permit persons within Tenant’s
control to undertake, any act or thing in or upon the Premises, the Building, or
Project which will invalidate or be in conflict with the certificate of
occupancy for the Premises or the Building or violate any other zoning
ordinances, and rules and regulations of governmental or quasi-governmental
authorities having jurisdiction over the Premises or the Project (the
“Requirements”). Tenant shall, at Tenant’s sole cost and expense, take all
action, including any required Alterations necessary to comply with all
Requirements (including, but not limited to, applicable terms of the Alachua
County Building Code and the Americans With Disabilities Act of 1990 (the
“ADA”), each as modified and supplemented from time to time) which shall impose
any violation, order or duty upon Landlord or Tenant arising from, or in
connection with Tenant’s occupancy, use or manner of use of the Premises
(including, without limitation, any occupancy, use or manner of use that
constitutes a “place of public accommodation” under the ADA), or any
installations in the Premises, or required by reason of a breach of any of
Tenant’s covenants or agreements under this Lease, whether or not such
Requirements shall now be in effect or hereafter enacted or issued, and whether
or not any work required shall be ordinary or extraordinary or foreseen or
unforeseen at the date hereof. Notwithstanding the preceding sentence, Tenant
shall not be obligated to perform any Alterations necessary to comply with any
Requirements, unless compliance shall be required by reason of: (i) any cause or
condition arising out of any Alterations or installations in the Premises
(whether made by Tenant or by Landlord on behalf of Tenant) other than Tenant’s
Work; (ii) Tenant’s particular use, manner of use or occupancy on behalf of
Tenant of the Premises; (iii) any breach of any of Tenant’s covenants or
agreements under this Lease; (iv) any wrongful act or omission by Tenant or
persons within Tenant’s control; or (v) Tenant’s use or manner of use or
occupancy of the Premises as a “place of public accommodation” within the
meaning of the ADA. Landlord warrants that the Premises will comply with the
Requirements (including ADA) on the Commencement Date.

B. Tenant covenants and agrees that Tenant shall, at Tenant’s sole cost and
expense, comply at all times with all Requirements governing its use,
generation, storage, containment, transfer, transportation, treatment and/or
disposal from or at the Premises of any “Hazardous Materials” (which term shall
mean any Medical Waste, biologically or chemically active or other toxic or
hazardous wastes, pollutants or substances, including, without limitation,
asbestos, PCBs, petroleum products and by-products, substances defined or listed
as “hazardous substances” or “toxic substances” or similarly identified in or
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., and as hazardous wastes under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6010, et seq., any chemical substance
or mixture regulated under the Toxic Substance Control Act of 1976, as amended,
15 U.S.C. § 2601, et seq., any “toxic pollutant” under the Clean Water Act, 33
U.S.C. § 466 et seq., as amended, any hazardous air pollutant under the Clean
Air Act, 42 U.S.C. § 7401 et seq., hazardous materials identified in or pursuant
to the Hazardous Materials Transportation Act, 49 U.S.C. § 1802, et seq., and
any hazardous or toxic substances or pollutant regulated under any other
Requirements). For purposes hereof, “Medical Waste” shall mean any solid,
semisolid, gaseous, or liquid waste which is generated or utilized in the
diagnosis, treatment (e.g., provisions of medical services), immunization or
performance of a service to the body of human beings, and for greater certainty
shall include all waste generated by the Tenant in relation to its use, and
shall include the use of licensed medical waste management companies. Tenant
shall agree to execute, from time to time, at Landlord’s request, affidavits,
representations and the like concerning Tenant’s best knowledge and belief
regarding the presence of Hazardous Materials in, on, under or about the
Premises, the Project or the land on which the Project is located. Tenant shall
indemnify and hold harmless Landlord, Landlord’s officers, directors, employees,
agents, successors, manager and assigns (the “Indemnitees”) from and against any
loss, cost, damage, liability or expense (including attorneys’ fees and
disbursements) arising by reason of any clean up, removal, remediation,
detoxification action or any other activity required or recommended of any
Indemnitees by any Governmental Authority by reason of the presence in or about
the Project or the Premises of any Hazardous Materials, as a result of or in
connection with the act or omission of Tenant or persons within Tenant’s control
or the breach of this Lease by Tenant or persons within Tenant’s control. For
purposes of this indemnity, a third party contracted by Tenant or on Tenant’s
behalf for the handling or removal of Hazardous Materials shall be deemed to be
a party within Tenant’s control. The foregoing covenants and indemnity shall
survive the expiration or any termination of this Lease. Notwithstanding
anything herein to the contrary, Tenant shall have no liability for Hazardous
Materials not caused by Tenant, Tenant’s agents, or persons within Tenant’s
control.

4

--------------------------------------------------------------------------------

 

C. If Tenant shall receive notice of any violation of, or defaults under, any
Requirements, liens or other encumbrances applicable to the Premises, Tenant
shall give prompt notice thereof to Landlord.

D. If any governmental license or permit shall be required for the proper and
lawful conduct of Tenant’s business and if the failure to secure such license or
permit would, in any way, affect Landlord or the Building, then Tenant, at
Tenant’s expense, shall promptly procure and thereafter maintain, submit for
inspection by Landlord, and at all times comply with the terms and conditions
of, each such license or permit.

Section 6 - FIXED ANNUAL RENT.

A. Tenant hereby covenants and agrees to pay to Landlord in lawful United States
currency, together with any and all applicable sales and use taxes levied upon
the use and occupancy of the Premises as set forth in Section 7, the Fixed
Annual Rent specified in Summary paragraph E (as adjusted pursuant to Exhibit D
attached hereto and by this reference made a part hereof) payable in equal
monthly installments in advance, beginning on the Commencement Date and
continuing on the first day of each and every calendar month thereafter during
said term. All forms of rent due under this Lease shall be paid to Landlord,
without demand, setoff or deduction whatsoever at its offices as specified in
Summary paragraph J or at such other place as Landlord shall designate in
writing to Tenant. In the event that the Commencement Date is not the first day
of a month, the Fixed Annual Rent shall be apportioned pro rata on a per diem
basis for the period commencing on the Commencement Date and ending on the last
day of the calendar month in which the Commencement Date occurs, and such
apportioned sum shall be paid on the Commencement Date.

B. Landlord shall have the same rights and remedies with respect to Additional
Rent as with respect to Fixed Annual Rent. The term “Rent” is hereby defined to
mean the Fixed Annual Rent and any Additional Rent payable by Tenant under this
Lease. In the event that any payment due Landlord under this Lease shall not be
paid on the due date, Tenant agrees to pay the sum of Fifty ($50.00) Dollars per
day for each such delinquent payment until made. If any installment of Rent
shall remain overdue for more than five (5) days, an additional late charge in
an amount equal to one and one-half percent (1.5%) per month (18% percent per
annum) of the delinquent amount may be charged by Landlord, such charge to be
computed for the entire period for which the amount is overdue. In the event
that any check, bank draft, order for payment or negotiable instrument given to
Landlord for any payment under this Lease shall be dishonored for any reason
whatsoever not attributable to Landlord, Landlord shall be entitled to make an
administrative charge to Tenant of Two Hundred Fifty and 00/100 ($250.00)
Dollars. Tenant recognizes and agrees that the aforesaid charges represent, at
the time this Lease is made, a fair and reasonable estimate and liquidation of
the costs of Landlord in the administration of the Project resulting from the
events described, which costs are not contemplated or included in any rent or
other charges provided to be paid by Tenant to Landlord in this Lease. Any
charges becoming due under this paragraph of this Lease shall be deemed to be
Additional Rent due hereunder and shall become due with the next ensuing monthly
payment of Fixed Annual Rent. Notwithstanding the foregoing to the contrary,
Landlord agrees to provide to Tenant on no more than two(2) occurrences during
each Lease year, a notice of nonpayment and a period of five (5) calendar days
to correct same without the imposition of late payment charges or interest
hereunder as provided above.

C. The term “Lease Year” as used herein shall mean consecutive twelve month
periods commencing on each January 1 during the term of this Lease. In the event
that the term of this Lease commences on a day other than January 1, the first
and last years shall be partial Lease Years and in such case the first Lease
Year shall be deemed to commence on the Commencement Date and expire on December
31 next following the first anniversary of the Commencement Date, and the last
Lease Year shall be deemed to commence on the last January 1 occurring during
the term of this Lease and shall expire on the expiration date of this Lease.

D. Any and all sums of money, assessments or charges required to be paid by
Tenant under this Lease other than Fixed Annual Rent shall be considered
“Additional Rent” whether or not the same be so designated and Landlord shall
have all rights to enforce due and timely payment by Tenant of Additional Rent
as are available to Landlord with regard to Fixed Annual Rent. If such amounts
or charges are not paid at the time provided in this Lease, they shall,
nevertheless, be collectible as Additional Rent with the next installment of
Fixed Annual Rent thereafter falling due hereunder, but nothing herein contained
shall be deemed to suspend or delay the payment of any amount of money or
charges as the same become due and payable hereunder, or limit any remedy of
Landlord for enforcement of the immediate collection of same, nor any other
remedy available to Landlord. Terms of this Subsection shall survive the
expiration or earlier termination of this Lease.

Section 7 - SALES AND USE TAX. Tenant hereby covenants and agrees to pay monthly
to Landlord, as Additional Rent, any sales, use or other tax, or any imposition
in lieu thereof (excluding State and/or Federal Income Tax) now or hereafter
imposed upon the rents, use or occupancy by the United States of America, the
State of Florida, the County of Alachua, or any political subdivision thereof,
notwithstanding the fact that such statute, ordinance or enactment imposing the
same may endeavor to impose the tax on Landlord. If Tenant is exempt from such
tax, Tenant shall provide to Landlord a valid exemption certificate to confirm
same.

Section 8 - AD VALOREM TAXES AND ASSESSMENTS.

Tenant shall pay as Operating Costs during the term of this Lease its
Proportionate Share, as provided in Summary paragraph F of this Lease, of all ad
valorem and real and personal property taxes levied or assessed by any lawful
authority against all of the real

5

--------------------------------------------------------------------------------

 

property which is now or hereafter becomes a part of the FOUNDATION PARK, and
such other costs and fees incurred by Landlord in contesting any such taxes,
assessments, or charges and/or costs associated with negotiating with any such
lawful authority with respect thereto (collectively called “Taxes and
Assessments”), which sums shall be included as Operating Costs pursuant to
Paragraph 9 below. In the event any governmental authority having jurisdiction
shall levy any general or special assessment against the real property which is
now or hereafter becomes a part of the Common Areas for public betterments or
improvements, or if the property upon which the Project or Common Areas are
located are subject to assessment by any property owner’s association, Tenant
shall also pay to Landlord as Operating Costs its Proportionate Share of such
assessments. Landlord shall have the option to take the benefit of any statute
or ordinance permitting any such assessments for public betterments or
improvements to be paid over a period of time, in which case Tenant shall be
obligated to pay only the said fraction of the installments of any such
assessments which shall become due and payable during the term of this Lease. On
an annual or other periodic basis, Landlord shall estimate the Taxes and
Assessments which will be payable by Tenant pursuant to this Section and Tenant
shall pay one-twelfth (1/12) thereof monthly in advance, together with the
payment of Fixed Annual Rent. After the end of each Lease Year Landlord shall
furnish Tenant a statement of the actual Taxes and Assessments, and there shall
be an adjustment between Landlord and Tenant with payment to or repayment by
Landlord, as the case may require, to the end that Landlord shall receive the
entire amount of Tenant’s Proportionate Share for such annual period. Any
payments due by Tenant hereunder shall be received on or before thirty (30) days
following receipt of said statement. Tenant covenants and agrees that Tenant
shall remain liable for and shall pay its Proportionate Share of Taxes and
Assessments hereunder, notwithstanding the expiration or earlier termination of
this Lease. In the event that, during any calendar year during the term of this
Lease, the Project is not fully occupied by tenants, Taxes and Assessments for
the Project for such year shall be adjusted to reflect the Taxes and Assessments
that would have been payable had the Project been fully occupied throughout such
year.

If Tenant shall reasonably believe that the Taxes and Assessments are overstated
by the taxing authority, and so notifies Landlord and furnishes Landlord with
clear and convincing evidence to support such belief, and provided that Tenant
funds any fees necessary for same, Landlord shall timely seek an abatement of
the same, provided that pursuing same would be economically feasible based upon
the anticipated outcome vs. the cost of pursuing such reduction. Tenant shall be
credited with its Proportionate Share of the recovery and any costs of such
contest to the extent paid by Tenant, if any, net of Landlord’s reasonable
costs.

Tenant’s Proportionate Share represents the ratio of the rentable area of the
premises to the rentable area of the Project. Tenant’s Proportionate Share shall
be adjusted based upon a change in either the rentable area of the premises or
the Project.

Section 9 - TENANT TO BEAR PROPORTIONATE SHARE OF COMMON COSTS.

A. In each Lease Year or partial Lease Year, as defined herein, Tenant shall
pay, in addition to all other rent specified herein and as Additional Rent, its
Proportionate Share of the “Operating Costs”, as hereinafter defined. For the
purpose of this Section, the “Operating Costs” means that the total cost and
expense incurred in owning, operating, managing, maintaining and repairing the
Project and the Common Areas, as hereinafter defined, or in contracting with
other person(s) or entities for the performance and accomplishment of such
services for the Project and the Common Areas.

B. The items and charges comprising Operating Costs shall specifically include,
without limitation, gardening and landscaping, the cost of public liability,
property damage and other insurance, taxes pursuant to Section 8, repairs, line
painting, paving and resurfacing of walkways, driveways and parking areas,
lighting, electricity, sewer and water, sign maintenance, music systems,
sanitary control, removal of trash, rubbish, garbage and other refuse,
janitorial services, service and maintenance agreements, reasonable attorneys’
and accountants’ fees, reasonable management fees, and the cost of personnel,
including management, administrative charge, necessary or convenient to
implement the services specified in this Lease, with all employment and normal
retirement benefits incident thereto, including without limitation, pension and
medical and life insurance benefits, to direct parking and to police the
Project, including watchmen and security personnel, if such personnel or
services are employed. Landlord shall have the right with regard to any and all
management and maintenance obligations of Landlord under this Lease, to contract
with such person(s) or entity or entities for the performance and accomplishment
of such of the obligations as Landlord shall deem proper, including entities in
which Landlord may hold an ownership or other interest (provided that the fees
paid to such entities are comparable to fees charged by entities in an
arms-length transaction). The following costs and expenses are expressly
excluded from Operating Costs:

(1) Leasing commissions, rent concessions to lessees, tenant improvements and
allowances and advertising expenses;

(2) Expenditures for capital improvements, except those which under generally
accepted accounting principles are expenses or regarded as deferred expenses and
except for capital expenditures required by changes in law after the date of
this Lease, in either of which cases the cost thereof shall be included in
expenses for the calendar year in which the costs are incurred and subsequent
years, appropriately allocated to such years on a straight-line basis, to the
extent that such items are amortized over an appropriate period, consistent with
general accepted accounting principles, with an interest factor equal to the
prime rate of The Wall Street Journal, but in no event greater than the highest
rate of interest permitted to be charged by law at the time of Landlord’s having
incurred said expenditure;

6

--------------------------------------------------------------------------------

 

(3) Painting, redecorating or other work which Landlord performs for any lessee
or prospective lessee;

(4) Repairs or other work (including rebuilding) occasioned by fire, windstorm
or other casualty or condemnation;

(5) Depreciation;

(6) Interest on, amortization of, and fees and expenses in connection with any
mortgages placed upon the Project by Landlord;

(7) Rent payable under any lease to which this Lease is subject;

(8) Costs and expenses of negotiating and enforcing leases against lessees,
including attorneys’ fees;

(9) Penalties for the late payment of any Real Estate Taxes or other Operating
Costs and penalties and fines incurred due to Landlord’s violation of any
applicable law;

(10) Landlord’s general corporate overhead and administrative expenses;

(11) Expenses for any item or service not available to Tenant but to certain
other tenant(s) of the Project;

(12) Expenses for any item or service which Tenant pays directly to a third
party or separately pays to Landlord and expenses incurred by Landlord to the
extent the same are chargeable to any other tenant or occupant of the Project,
or third party;

(13) Salaries of (i) employees above the grade of building superintendent or
building manager, and (ii) employees whose time is not spent directly in the
operation of the Project (which may be allocated by Landlord to account for the
extent utilized for the Project).

(14) Any cost incurred by the gross negligence or willful misconduct of the
Landlord, its agents and employees;

(15) Capital reserves;

(16) The cost of correcting defects in the initial construction of the Building
or other portions of the Project; and

(17) Costs and expenses of investigating, monitoring and remediating hazardous
material on, under or about the Project, except as otherwise provided in this
Lease.

If Landlord shall purchase any item of capital equipment or make any capital
expenditure designed to result in savings or reductions in any of the elements
of Operating Costs, then the costs for such capital equipment or capital
expenditure are to be included within the definition of “Operating Costs” for
the Lease Year in which the costs are incurred and subsequent years, on a
straight-line basis, to the extent that such items are amortized over such
period of time as reasonably can be estimated as the time in which such savings
or reductions in Operating Costs are expected to equal Landlord’s costs for such
capital equipment or capital expenditure, with an interest factor equal to the
prime rate of The Wall Street Journal, but in no event greater than the highest
rate of interest permitted to be charged by law at the time of Landlord’s having
incurred said costs. If Landlord shall lease any such item of capital equipment
designed to result in savings or reductions in Operating Costs, then the rentals
and other costs paid pursuant to such leasing shall be included in Operating
Costs for the year in which they are incurred.

C. On an annual basis, Tenant shall be informed as to Tenant’s Proportionate
Share of the Operating Costs which shall be based upon an estimate thereof, and
Tenant shall pay one- twelfth (1/12) thereof monthly in advance, together with
the payment of Fixed Annual Rent. After the end of each Lease Year Landlord
shall furnish Tenant, upon request, a statement of the actual Operating Costs.
Tenant shall have sixty (60) days from receipt of such statement to review same
and to submit to Landlord in writing any objections of Tenant thereto (“Tenant’s
Objection Notice”). If no written objections are received by Landlord within
said thirty (30) day period, such statement shall be conclusively deemed to be
correct as between the parties, and there shall be an adjustment with payment by
or refund or credit to Tenant, as the case may require, to the end that Tenant
shall pay the entire amount of Tenant’s Proportionate Share for such period but
not in excess thereof. In the event that such review by Tenant shall disclose a
discrepancy in the calculation of Tenant’s obligation which is not resolved by
Landlord and Tenant, and provided that Tenant leases not less than twenty
percent (20%) of the space in the Building, Tenant or its representative (who
shall be a non-commissioned paid, CPA or Director/Officer of Tenant) shall have
the right to examine Landlord’s books and records with respect to the items in
the foregoing statement of actual Operating Costs during normal business hours
at any time within thirty (30) days following Tenant’s Objection Notice. Any
amount due to Landlord as shown on any statement, whether or not written
exception is taken thereto, shall be paid by Tenant within for Landlord shall
have submitted the statement without prejudice to any such written exception. If
such statement is incorrect based upon Tenant’s review, Tenant shall advise
Landlord in writing of the error in such statement or the other basis of
Tenant’s opinion. The parties shall thereafter endeavor to correct such errors,
and within forty-five (45) days after such resolution, Landlord will issue a
statement to Tenant if the amount due and owing has changed. If such correction
results in a credit to Tenant, Landlord will reflect the credit a statement to
Tenant which will permit Tenant to credit the amount from the next payment due
to Landlord for Operating Costs and Rent or if at the end of the Term hereof,
and Tenant has vacated the Premises, Landlord will send whatever amount due and
owing to Tenant at the non-Premises address on file for Tenant. If the address
and phone number provided

7

--------------------------------------------------------------------------------

 

to Landlord do not provide an address for Landlord to forward the amount of
credit then after ninety (90) days Landlord shall not owe Tenant any credit. Any
payments due by Tenant hereunder shall be received by Landlord on or before
thirty (30) days following receipt by Tenant of said statement. Tenant covenants
and agrees that Tenant shall remain liable for and shall pay its Proportionate
Share of Operating Costs in the amounts and times as set forth herein,
notwithstanding the expiration or earlier termination of this Lease. Tenant
acknowledges that Operating Costs or any item or component of assessment or
charge thereunder may be made or assessed by either Landlord and/or the owner or
other entity controlling the Common Areas, and Tenant shall pay such charge to
the party making such assessment.

D. Landlord reserves the right, at all times and from time to time, to change
Tenant’s Proportionate Share or other method of allocation of any costs, charges
or assessments, including without limitation Operating Costs, in any manner
which it may, in its discretion, deem to be a fairer or more equitable
allocation thereof if use of the Common Areas or common facilities are
disproportionate among tenants of the Project to any material extent. In the
event that Landlord exercises such right, Landlord shall provide to Tenant a
written notice of such change and an explanation of the basis of such change.
Such revision shall not be effective until Landlord has provided such notice.

E. In the event that, during any calendar year during the term of this Lease,
the Project is not fully occupied by tenants, Operating Costs for such year that
vary with occupancy shall be adjusted to reflect the Operating Costs that would
have been payable had the Project been fully occupied throughout such year.

Section 10 - USE OF COMMON AREAS.

The use and occupation by Tenant of the Premises shall include the nonexclusive
use, in common with others entitled thereto, of the elevators, stairways,
lobbies, lavatories, waiting areas and other areas for the nonexclusive use of
tenants, and agents, employees, customers and invitees of tenants, within the
Project, and all areas within the exterior boundaries of the Project which are
not building sites, or are not now or hereafter held for lease or occupation by
Landlord, its successors or assigns, or used by other persons entitled to
exclusive occupation thereof, including, without limiting the generality of the
foregoing, automobile parking areas, driveways and entrances and exits thereto,
employee parking areas, loading docks, pedestrian sidewalks and ramps,
landscaped areas, retaining walls, exterior stairways, open and enclosed courts,
and other areas and improvements provided in or near the Project for the general
use, in common, by tenants within the Project, their officers, agents, employees
and customers (hereinafter collectively “Common Areas”) as such Common Areas now
exist or as may hereafter be constructed for the benefit of or as a part of the
Project, and other facilities as may be designated from time to time by
Landlord, subject, however, to the terms and conditions of this Lease and the
rules and regulations for the use thereof as prescribed from time to time by
Landlord. All Common Areas shall at all times be subject to the exclusive
control and management of Landlord, and Landlord shall have the full right and
authority to employ all personnel and to make all rules and regulations as
Landlord may in its sole reasonable discretion deem proper, pertaining to the
proper operation and maintenance of the Common Areas. Tenant acknowledges that
the Common Areas shall at all times be subject to the exclusive control and
management of the owner or other entity controlling the Common Areas, which
shall have the right to do and perform such acts in and to the Common Areas and
improvements thereon as it shall determine to be advisable with a view to the
improvement of the convenience and use thereof by authorized users of the Common
Areas. If the Common Areas are not completed as of the date of this lease, then
Landlord agrees to complete improvements to the Common Areas in accordance with
the plans and specifications for the Project. Such improvements shall be
completed as set forth in the plans or as is consistent with Class “B” office
and laboratory space in the Alachua county area. Whenever the term “building
standard” is used in this Lease, such standard shall be deemed to refer to a
standard of construction commonly utilized in Class “B” office and laboratory
spaces in the Alachua County, Florida area unless otherwise specified.

Section 11 - LICENSE TO USE COMMON AREAS. All Common Areas, as constituted from
time to time, which Tenant may be permitted to use and occupy, are to be used
and occupied under a license, revocable upon material default by Tenant under
this Lease which default is not cured after any applicable notice and within any
applicable cure period provided herein, and if such license be revoked, or if
the amount of such areas be temporarily closed or permanently diminished, Tenant
shall not be entitled to any compensation, damages, or diminution or abatement
of rent, nor shall such revocation or diminution of such area be deemed a
constructive or actual eviction unless the same materially adversely affect
Tenant’s use of the Premises for the conduct of its business. Notwithstanding
the foregoing, in no event shall the Common Areas be altered or diminished so as
to prevent commercially reasonable access to the Premises, reduce parking below
the amount required for compliance with applicable law or this lease, or so
substantially affect the use of the Premises that commercially reasonable use of
the Premises for its intended purpose is negatively impacted in a material
manner.

Section 12 - CONSTRUCTION OF PREMISES.

A. Except for the initial improvements to be constructed by Landlord as provided
in Exhibit “B” (the “Landlord’s Work”), Tenant shall complete any additional or
future construction of the Premises in accordance with the terms of this Lease.

B. (Tenant obligations for build out Intentionally Deleted)

8

--------------------------------------------------------------------------------

 

C. Tenant shall not place a load upon any floor of the Premises exceeding the
floor load per square foot area which such floor was designed to carry and which
may be allowed by law. Landlord reserves the right to prescribe the weight
limitations and position of all heavy equipment and similar items, and to
prescribe the reinforcing necessary, if any, which, in the opinion of Landlord,
may be required under the circumstances, such reinforcing to be at Tenant’s
expense.

Section 13 - CONDITION OF PREMISES. Tenant’s taking possession of any portion of
the Premises shall be conclusive evidence that such portion of the Premises was
in good order and satisfactory condition when Tenant took possession of same
except for (i) Punchlist Items described in Exhibit “B” attached hereto; (ii)
latent defects in Landlord’s Work (provided that claims for any such latent
defects shall be deemed waived unless Tenant has given Landlord written notice
of the existence of such latent defects within three (3) years from the date
Tenant first took possession of the Premises); and (iii) patent defects in
Landlord’s Work (provided that claims for any such patent defects shall be
deemed waived unless Tenant has given Landlord written notice of the existence
of such patent defects within one (1) year from the date Tenant first took
possession of the Premises). Furthermore, Tenant acknowledges that Landlord has
made no representation or promise as to the condition of the Premises, nor shall
Landlord be required to conduct any Alteration or improvement to the Premises,
except as expressly set forth in Exhibit “B” attached hereto. In the event that
Landlord’s Work as provided in Exhibit “B” has been completed, or in the event
that no work is required of Landlord hereunder, except as specifically provided
above, Tenant expressly acknowledges that it has inspected the Premises and is
fully familiar with the condition thereof, and Tenant agrees to accept the
Premises in its “as-is” condition.

Section 14 - ALTERATIONS. Tenant shall make no decorations, additions,
improvements or other Alterations in the Premises, without the prior written
consent of Landlord, which consent shall not be unreasonable withheld, and then
only at its sole cost and expense and by contractors or mechanics and in such
manner and with such materials as may be approved by Landlord. All decorations,
additions, improvements or other Alterations to the Premises, except movable
office furniture, trade fixtures and equipment installed at the expense of
Tenant, shall, unless Landlord elects otherwise in writing, become the property
of Landlord upon the installation thereof, and shall be surrendered with the
Premises at the expiration of this Lease. Notwithstanding the foregoing, Tenant
may install art work and decorate the Premises (and remove such art work or
decorations at the end of the Term) without Landlord’s consent provided that
such decoration are not installed with screws and Tenant shall repair any damage
caused by such removal. If required by Landlord in accordance with the
foregoing, any such Alteration, addition or improvement to the Premises shall be
removed at Tenant’s expense upon the expiration or sooner termination of the
term of this Lease and Tenant, at its expense, shall also repair any damage to
the Premises caused by such removal and restore the Premises to a commercially
reasonable standard; provided, however, Tenant shall have no obligation to
repaint the walls of the Premises at the expiration or earlier termination of
this Lease.

Section 15 - LIENS. Nothing contained in this Lease shall be construed as a
consent on the part of Landlord to subject the estate of Landlord to liability
under the Construction Lien Law of the State of Florida, it being expressly
understood that the Landlord’s estate shall not be subject to such liability.
Tenant shall strictly comply with the Construction Lien Law of the State of
Florida as set forth in Chapter 713, Florida Statutes. Other than the Landlord’s
Work, Tenant agrees to obtain and deliver to Landlord prior to the commencement
of any work or Alteration or the delivery of any materials, written and
unconditional waivers of contractors’ liens with respect to the Premises, the
Project and the Common Areas for all work, service or materials to be furnished
at the request or for the benefit of Tenant to the Premises, and any Notice of
Commencement filed by Tenant shall contain, in bold print, the first sentence of
this Section 15. Such waivers shall be signed by all architects, engineers,
designers, contractors, subcontractors, materialmen and laborers to become
involved in such work. Notwithstanding the foregoing, Tenant at its expense
shall cause any lien filed against the Premises, the Building or the Project, or
any portion thereof, for work, services or materials claimed to have been
furnished to or for the benefit of Tenant to be satisfied or transferred to bond
within ten (10) days after Tenant’s having received notice thereof. In the event
that Tenant fails to satisfy or transfer to bond such claim of lien within said
ten (10) day period, Landlord may do so and thereafter charge Tenant as
Additional Rent, all costs incurred by Landlord in connection with the
satisfaction or transfer of such claim, including attorneys’ fees and an
administrative charge not exceeding fifteen percent (15%) of all sums incurred
by Landlord in the satisfaction or transfer of such claim. Further, Tenant
agrees to indemnify, defend, and save the Landlord harmless from and against any
damage to and loss incurred by Landlord as a result of any such contractor’s
claim of lien. If so requested by Landlord, Tenant shall execute a short form or
memorandum of this Lease, which may, in Landlord’s sole reasonable discretion be
recorded in the Public Records of Alachua County for the purpose of protecting
Landlord’s estate from contractors’ Claims of Lien, as provided in Chapter
713.10, Florida Statutes. In the event such short form or memorandum of this
Lease is executed, Tenant shall simultaneously execute and deliver to Landlord
an instrument in recordable form terminating Tenant’s interest in the real
property upon which the Premises are located, which instrument may be recorded
by Landlord at the expiration or earlier termination of the term of this Lease.
The security deposit paid by Tenant may be used by Landlord for the satisfaction
or transfer of any Contractor’s Claim of Lien, as provided in this Section. This
Section shall survive the termination of this Lease.

Section 16 - CHANGES TO BUILDING AND COMMON AREAS. Landlord hereby reserves the
right, at any time, to perform maintenance operations and to make repairs,
Alterations, additions or reductions to, and to build additional stories on, the
Building and the Common Areas and to construct buildings adjoining the same.
Landlord also reserves the right to construct other buildings or

9

--------------------------------------------------------------------------------

 

improvements within the Project, including, but not limited to, structures for
motor vehicle parking. Tenant agrees to cooperate with Landlord, permitting
Landlord to accomplish any such maintenance, repairs, alterations, additions or
construction, and waives any claim against Landlord in association with any
disruptions experienced during the course of such activities.

Section 17 - REPAIRS.

A. Landlord shall maintain in good and operational condition the Common Areas
and the foundation and all structural portions of the Building. Landlord shall
also maintain and repair as necessary the roof (including the roof membrane) and
exterior walls, windows and doors of the Building, except that Tenant shall
maintain any fume hoods or similar exhaust or extraordinary ventilation
equipment or other roof penetrations, which shall require Landlord consent prior
to installation. There is excepted from the preceding covenant, however (i)
repair of damage caused by Tenant, its employees, agents, contractors,
customers, licensees or invitees; and (ii) interior repainting and redecoration.
In no event, however, shall Landlord be liable for damages or injuries arising
from defective workmanship or materials in making any such repairs. Landlord
shall have no obligation to repair until a reasonable time after the receipt by
Landlord of written notice of the need for repairs. Tenant waives the provision
of any law, or any right Tenant may have under common law, permitting Tenant to
make repairs at Landlord’s expense. All repair obligations of Landlord hereunder
shall be deemed a component of Project Operating Costs to the extent permitted
hereunder.

B. Tenant shall not suffer any damage, waste or deterioration to occur to the
Premises and shall maintain the Premises and the fixtures and appurtenances
therein in good and sightly condition, and shall make all repairs necessary to
keep them in good working order and condition, including structural repairs when
those are necessitated by the act, omission or negligence of Tenant or its
agents, employees or invitees. If Tenant fails to make such repairs promptly,
Landlord may, at its option, and after written notice to Tenant, make such
repairs, and Tenant shall pay the cost thereof to Landlord on demand as
Additional Rent. The exterior walls of the Building, the windows and the
portions of all window sills outside same are not part of the Premises and
Landlord hereby reserves all rights to such parts of the Building.

Section 18 - EMINENT DOMAIN.

A. If (i) the whole of the Premises or (ii) a material portion of the Project so
as to render the Project unsuitable for Landlord’s operations (as determined in
Landlord’s sole discretion), shall be acquired or condemned by eminent domain
for any public or quasi-public use or purpose, then the term of this Lease shall
cease and terminate as of the date of title vesting in the condemning
governmental body or other authority pursuant to such proceeding and all rentals
and other charges shall be paid up to that date and Tenant shall have no claim
against Landlord for the value of any unexpired term of this Lease.

B. If a part of the Premises shall be acquired or condemned by eminent domain
for any public or quasi-public use or purpose, and such partial taking or
condemnation shall render the Premises unsuitable for the business of Tenant,
then the term of this Lease shall cease and terminate as of the date of title
vesting in the condemning governmental body or other authority pursuant to such
proceeding and Tenant shall have no claim against Landlord for the value of any
unexpired term of this Lease. In the event of a partial taking or condemnation
which is not extensive enough to render the Premises unsuitable for the business
of Tenant, then Landlord shall promptly restore the Premises to a condition
comparable to its condition at the time of such condemnation less the portion
lost in the taking, and this Lease shall continue in full force and effect
except that the Fixed Annual Rent shall be reduced in proportion to the portion
of the Premises lost in the taking; provided, however, there shall be no
reduction in Additional Rent as a result of such partial taking or condemnation.

C. In the event of any condemnation or taking as hereinbefore provided, whether
whole or partial, except as specifically provided herein, Tenant shall not be
entitled to any part of the award, as damages or otherwise, for such
condemnation and Landlord is to receive the full amount of such award. Tenant
hereby expressly waives any right or claim to any part thereof. Although all
damages in the event of any condemnation are to belong to Landlord whether such
damages are awarded as compensation for diminution in value of the leasehold or
the fee of the Premises, Tenant shall have the right to claim and recover from
the condemning authority, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant’s own right on account of
any damage to Tenant’s business by reason of the condemnation and for or on
account of any cost or loss to which Tenant might be put in removing Tenant’s
merchandise, furniture, fixtures, leasehold improvements and equipment from the
Premises, provided that recovery by Tenant shall not reduce the award otherwise
available to Landlord. A sale by Landlord to any authority having the power of
eminent domain, either under threat of condemnation or while condemnation
proceedings are pending, shall be deemed a taking under the power of eminent
domain for all purposes under this Section.

Section 19 - DAMAGE AND DESTRUCTION.

A. If the Premises shall be damaged by fire, the elements, unavoidable accident
or other casualty, without the fault of Tenant, but are not thereby rendered
untenantable (including as a result of a loss of necessary access or essential
service from the remainder of the Project) in whole or in part, Landlord shall
at its own expense cause such damage to be repaired and the Fixed Annual Rent
and Additional Rent payable by Tenant hereunder shall not be abated. If by
reason of such occurrence, the Premises shall be rendered untenantable only in
part, Landlord shall cause the damage to be repaired, and the Fixed Annual Rent
meanwhile shall be

10

--------------------------------------------------------------------------------

 

abated proportionately as to the portion of the Premises rendered untenantable,
until the Premises has been restored to the extent required to be restored by
Landlord as required hereby. Landlord shall use commercially reasonable efforts
to commence restoration and to complete restoration as soon as possible after
receipt of insurance proceeds, if applicable. If the Premises shall be rendered
wholly untenantable by reason of such occurrence, Landlord shall cause such
damage to be repaired, and the Fixed Annual Rent meanwhile shall be abated in
whole, until the Premises has been restored to the extent required to be
restored by Landlord as required hereby, except that Landlord shall have the
right, to be exercised by notice in writing delivered to Tenant within ninety
(90) days after said occurrence, to elect not to reconstruct the destroyed
Premises, and in such event this Lease and the tenancy hereby created shall
cease as of the date of the said occurrence. Nothing in this Section shall be
construed to permit the abatement in whole or in part of Additional Rent,
including without limitation charges for Operating Costs and Taxes and
Assessments attributable to any period during which the Premises shall be in
untenantable condition, nor shall there be any abatement in Additional Rent nor
the Fixed Annual Rent if such damage is caused by an act or omission of Tenant.
In the event Landlord elects not to repair the destroyed Premises but fails to
provide notice of its election not to reconstruct the Premises as prescribed
herein, Tenant may at its option cancel and terminate this Lease, as its sole
and exclusive remedy against Landlord.

B. In the event that eighty percent (80%) or more of the total rentable square
feet of the Building shall be damaged or destroyed by fire or other cause,
notwithstanding any other provisions contained herein and that the Premises may
be unaffected by such fire or other cause, Landlord shall have the right, to be
exercised by notice in writing delivered to Tenant within one hundred eighty
(180) days after said occurrence, to elect to cancel and terminate this Lease,
provided that Landlord terminates all other similarly affected leases of the
Project. Upon the giving of such notice to Tenant, the term of this Lease shall
expire by lapse of time upon the third day after such notice is given, and
Tenant shall vacate the Premises and surrender the same to Landlord.

C. If the Premises are destroyed or damaged during the last eighteen (18) months
of the term of this Lease and the estimated cost of repair exceeds fifty percent
(50%) of the Fixed Annual Rent then remaining to be paid by Tenant for the
balance of the term and Landlord does not intend to reconstruct the Building,
Landlord may at its option cancel and terminate this Lease as of the date of
occurrence of such damage by giving written notice to Tenant of its election to
do so within thirty (30) days after the date of occurrence of such damage. In
the event Landlord provides such notice to terminate the Lease, Tenant shall
have thirty (30) days to provide notice of its intent to extend the lease
pursuant to other provisions of this Lease whereupon such Landlord notice to
terminate shall be deemed rescinded. If Landlord shall not so elect to terminate
this Lease, the repair of such damage shall be governed by other provisions of
this Section

D. If the Premises, or portions of the Building providing access or essential
services to the Premises, are destroyed or damaged by fire or other casualty,
and the expected time to restore the same will exceed two hundred forty (240)
days, or Landlord fails to complete restoration of the Premises, or such
portions of the Building within three hundred sixty (360) days after the
occurrence of the fire or other casualty. Tenant shall have the right by written
notice to Landlord received by Landlord within thirty (30) days of such event,
to either (i) cancel and terminate this Lease or (ii) at its sole expense,
expedite repairs or reconstruction of the Premises, as its sole and exclusive
remedies against Landlord. In the event of any reconstruction of the Premises
under this Section, Landlord’s obligation with regard to said reconstruction
shall be only to the extent of Landlord’s original obligation to construct and
deliver the Premises pursuant to this Lease. Tenant, at its sole cost and
expense, shall be responsible for all repairs and restorations in excess of that
required of Landlord, such that the Premises shall be restored to its improved
condition prior to such destruction. Tenant shall additionally be responsible
for the replacement of its stock in trade, trade fixtures, furniture,
furnishings and equipment. Tenant shall commence the installation of fixtures,
equipment, and stock in trade promptly upon redelivery to it of possession of
the Premises and shall diligently prosecute such installation to completion.

E. Upon any termination of this Lease under any of the provisions of this
Section, each party shall be released thereby without further obligation to the
other party coincident with the surrender of possession of the Premises to the
Landlord except for items which have theretofore accrued and are then unpaid and
for such of the other obligations of Tenant and/or Landlord as are expressly
provided herein to survive the termination of this Lease, for which each party
shall remain liable to the other.

Section 20 - QUIET ENJOYMENT. Landlord covenants and agrees that, upon Tenant’s
paying on a monthly installment basis the Fixed Annual Rent and any Additional
Rent required hereunder and performing all of the other covenants herein on its
part to be performed, Tenant shall and may peaceably and quietly hold and enjoy
possession of the Premises, and shall have access to the same twenty-four hours
per day, seven days per week, without hindrance by Landlord or persons claiming
through or under Landlord, subject to the terms, covenants and conditions of
this Lease and all existing or future underlying leases or mortgages encumbering
the Project and Common Areas. Furthermore, Landlord represents and warrants that
it is the fee simple owner of the Project and Common Areas (including but not
limited to the non-exclusive parking area described below).

Section 21 - RIGHT OF ENTRY. Upon reasonable prior notice to Tenant, Landlord
and Landlord’s agents shall have the right to enter the Premises at all
reasonable times, to examine and make inspections of the same, and to show them
to prospective purchasers, lenders or lessees of the Building, and to make such
repairs, alterations, improvements or additions as Landlord may deem necessary
or desirable, and Landlord shall be allowed to take all material into and upon
the Premises that may be required without the same constituting an eviction of
Tenant in whole or in part, and the Rent reserved shall in no way abate while
said repairs, alterations,

11

--------------------------------------------------------------------------------

 

improvements, or additions are being made unless Tenant is prevented from
operating in the Premises in whole or in part, in which event Fixed Annual Rent
shall be proportionately abated during said period. At Tenant’s request, such
access shall be in the presence of a representative of Tenant. During the six
(6) months prior to the expiration of the term of this Lease or any renewal
term, Landlord may exhibit the Premises to prospective tenants or purchasers. If
Tenant shall not be personally present to open and permit entry into the
Premises, at any time, when for any reason an entry therein shall be necessary
or permissible, Landlord or Landlord’s agents may enter the same without in any
manner affecting the obligations and covenants of this Lease. Nothing herein
contained, however, shall be deemed or construed to impose upon Landlord any
obligation, responsibility or liability whatsoever, for the care, maintenance or
repair of the Premises or the Project or any part thereof, except as otherwise
herein specifically provided; except that Landlord agrees to correct any damage
to the Premises or Tenant’s personal property caused by reason of Landlord’s
exercise of its right of entry hereunder.

Section 22 - SECURITY INTEREST. Intentionally Omitted.

Section 23 -.

A. Landlord covenants that it will, during the normal business hours for the
Project (7:00 A.M. to 6:00 P.M., Mondays through Fridays, inclusive, holidays
excepted) furnish to the Common Areas, seasonal air conditioning and heating,
sufficient to maintain comfortable temperatures within the Common Areas and at
all times electricity to light the Common Area and water for lavatory purposes.
Additionally, Landlord will provide janitorial service for the Premises and
Common Areas and will cause the Common Areas to be cleaned and generally
maintained consistent with other similar properties in the geographic area as
the Premises. Tenant shall pay to Landlord, as Additional Rent, all third-party
costs incurred by Landlord in providing additional building services requested
by Tenant (such as air conditioning and heating outside normal business hours
and additional janitorial service), as determined from time to time by Landlord,
and the costs of any modification to any building utility or service system
necessary to accommodate the Tenant. Notwithstanding the aforesaid, Landlord
shall in no manner be required to make any alteration to any service or utility
system of the Project on behalf of Tenant. Landlord shall not be liable for
temporary failure of services due to circumstances not within the direct control
of Landlord, and same shall not be deemed to constitute an actual or
constructive eviction, nor entitle Tenant to any abatement or diminution in rent
payable under this Lease. Landlord shall not be required to furnish such
services to Tenant so long as Tenant is in default of its obligations under this
Lease beyond applicable notice and cure periods.

B. Tenant shall be solely responsible for and promptly pay all charges for
water, gas, electricity or any other utility used or consumed in the Premises
which are separately metered. Landlord shall have the right to require Tenant to
obtain and install for the Premises, separate metering of any utility serving
the Premises, and Tenant agrees to make payment directly to the utility company
providing such service for all such separately metered utilities. If any such
charges are not paid when due, Landlord may, at its option, pay the same, and
any amount so paid by Landlord shall thereupon become due to Landlord from
Tenant as Additional Rent. In the event that any utility to the Premises shall
not be separately metered, Landlord shall apportion the cost of such utility
among the various tenants served thereby on either a square footage basis (based
upon the proportion of Rentable Square Feet of the Premises as to the Rentable
Square Feet of the areas of the Project served by the utility) or based upon the
intensity of use by Tenant, such basis to be determined by Landlord in its sole
but reasonable discretion. In the event of such apportionment, Tenant shall pay
to Landlord monthly, as Additional Rent, Tenant’s portion of the cost of such
utility, within ten (10) days of receipt of a statement from Landlord. Should
Landlord elect to supply the water, gas, electricity or any other utility used
or consumed in the Premises, Tenant agrees to purchase and pay for the same as
Additional Rent at the applicable rates filed by the Landlord with the proper
regulatory authority. In no event, however, shall Landlord be liable for an
interruption or failure in the supply of any such utilities to the Premises or
the Project and same shall in no manner constitute an actual or constructive
eviction of Tenant, nor except as otherwise provided in this Lease, entitle
Tenant to any abatement of any Rent under this Lease.

C. Tenant’s use of electrical services furnished by Landlord shall be subject to
the following:

(1) Tenant’s electrical equipment shall be restricted to that equipment which
individually or collectively does not have a rated capacity greater than the
load ratings of the Premises or the Building as set forth in the plans and
specifications for same.

(2) Tenant’s overhead lighting shall not have a design load greater than the
load rating contemplated by the plans and specifications.

(3) If Tenant’s consumption of electrical services exceeds either the rated
capacities and/or design loads as per subsections (1) and (2) above, then Tenant
shall remove such equipment and/or lighting to achieve compliance within ten
(10) days after receiving notice from Landlord. In the alternative, upon
receiving Landlord’s prior written approval, such equipment and/or lighting may
remain in the Premises, subject to the following:

(a) Tenant shall pay for all costs of installation and maintenance of submeter,
wiring, air conditioning and other items required by Landlord, in Landlord’s
reasonable discretion, to accommodate Tenant’s excess design loads and
capacities.

12

--------------------------------------------------------------------------------

 

(b) Tenant shall pay to Landlord, upon demand, the cost of the excess demand and
consumption of electrical service at rates determined by Landlord, which shall
be in accordance with any applicable laws and shall not exceed the actual cost
of such utility service.

(c) Landlord may, at its option, upon not less than thirty (30) days’ prior
written notice to Tenant, discontinue the availability of such extraordinary
utility service. If Landlord gives any such notice, Tenant will contract
directly with the public utility for the supplying of such utility service to
the Premises.

Section 24 - EXCUSE OF LANDLORD’S PERFORMANCE. Anything in this Lease to the
contrary notwithstanding, Landlord shall not be deemed in default with respect
to failure to perform any of the terms, covenants and conditions of this Lease
if such failure to perform shall be due to any strike, lockout, civil commotion,
warlike operation, invasion, rebellion, hostilities, military or usurped power,
sabotage, government regulations or controls, inability to obtain any material,
utilities, service or financing, through Act of God or other cause beyond the
control of Landlord. Notwithstanding anything in this Lease to the contrary, in
the event that, for other than force majeure or casualty events, the Landlord
fails to perform any of the terms, covenants and conditions of this Lease and as
a result of such failure that the Premises (or a portion thereof) are rendered
unusable by the Tenant for a period longer than seven (7) consecutive days, Rent
hereunder shall equitably abate during such period.

Section 25 - ASSIGNMENT OR SUBLETTING.

A. Tenant may not assign this Lease in whole or in part, nor sublet, or permit
the use or occupancy by a party other than Tenant of, all or any portion of the
Premises, without the prior written consent of Landlord in each instance, which
consent shall not be unreasonably withheld. Any attempted assignment or sublease
by Tenant in violation of the terms and covenants of this provision shall
constitute a default hereunder and shall be void ab initio. The consent by
Landlord to any assignment or subletting shall not constitute a waiver of the
necessity for such consent to any subsequent assignment or subletting.
Landlord’s basis for such refusal may include, without limitation, the fact that
the proposed sublessee or assignee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed sublessee or assignee, either (i) occupies space in the Project at the
time of the request for consent, or (ii) is negotiating with Landlord or has
negotiated with Landlord during the six (6) month period immediately preceding
the date Landlord receives Tenant’s request for consent, to lease space in the
Project. In the event Tenant desires to assign this Lease or sublet, or permit
such occupancy of, the Premises, or any portion thereof, Tenant shall provide
written notice thereof to Landlord at least sixty (60) days prior to the
proposed commencement date of such subletting or assignment, which notice shall
set forth the name of the proposed subtenant or assignee, the relevant terms of
any sublease or assignment and copies of financial reports and other relevant
financial reports and other relevant financial information of the proposed
subtenant or assignee.

B. If this Lease be assigned, or if the Premises or any part thereof be underlet
or occupied by any party other than Tenant, Landlord may collect rent from the
assignee, subtenant or occupant, and apply the net amount collected to the rent
herein reserved, but no such assignment, underletting, occupancy or collection
shall be deemed a waiver of this covenant, or the acceptance of the assignee,
subtenant or occupant as Tenant, or a release of Tenant from the further
performance by Tenant of the covenants on the part of Tenant herein contained.
Tenant shall pay as additional rents hereunder, any increase in the insurance
for the Project directly attributable to Tenant’s assignment or Tenant’s
assignee’s occupancy of the Premises. This prohibition against assignment or
subletting shall be construed to include a prohibition against any assignment or
subleasing by operation of law, legal process, receivership, bankruptcy or
otherwise, whether voluntary or involuntary, and a prohibition against any
encumbrance of all and any part of Tenant’s leasehold interest.

C. Notwithstanding any assignment or sublease, Tenant shall remain fully liable
on this Lease and shall not be released from performing any of the terms,
covenants and conditions hereof or any rents or other sums to be paid hereunder.

D. Upon any request to assign or sublet, Tenant will pay to Landlord, on demand,
a sum equal to all of Landlord’s costs, including reasonable attorney’s fees,
incurred in investigating and considering any proposed or purported assignment
or pledge of this Lease or sublease of any of the Premises, regardless of
whether Landlord shall consent to, refuse consent, or determine that Landlord’s
consent is not required for, such assignment, pledge or sublease. Provided that
Tenant promptly provides to Landlord all relevant information to consider such
request, such payment to Landlord hereunder shall not exceed $2,000.00.

E. If the Tenant is a corporation whose shares are not publicly traded or is a
partnership, if there shall be any change in the ownership of and/or power to
vote the controlling interest of Tenant, whether such change of ownership is by
sale, assignment, bequest, inheritance, operation of law or otherwise, same
shall constitute an assignment of this Lease subject to Landlord’s consent as
above provided.

F. Anything contained in the foregoing provisions of this Section to the
contrary notwithstanding, neither Tenant nor any other person having an interest
in the possession, use, occupancy or utilization of the Premises shall enter
into any lease, sublease, license, concession or other agreement for use,
occupancy or utilization of space in the Premises which provides for rental or
other payment for such use, occupancy or utilization based, in whole or in part,
on the net income or profits derived by any person from the

13

--------------------------------------------------------------------------------

 

Premises leased, used, occupied, or utilized (other than an amount based on a
fixed percentage or percentages of receipts or sales), and any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a conveyance of any right or interest in the possession, use
occupancy or utilization of any part of the Premises.

G. Any purported sale, assignment, mortgage, transfer of this Lease or
subletting of the Premises which does not comply with the provisions of this
Section 25 shall be void.

H. Tenant acknowledges and agrees that any and all right and interest of
Landlord in and to the Premises, the Project and the Property, and all right and
interest of Landlord in this Lease, may be conveyed, assigned or encumbered at
the sole discretion of Landlord at any time, provided that such conveyance,
assignment or encumbrance is subject to this Lease and the rights, privileges
and easements granted herein..

I. In the event Tenant desires to assign this Lease or to sublease a portion of
the Premises, Landlord shall have the right and option to terminate this Lease,
or the portion to be subleased for the proposed term of the sublease, which
right or option shall be exercisable by written notice from Landlord to Tenant
within thirty (30) days from the date Tenant gives Landlord written notice of
its desire to assign or sublease. In the event Landlord elects not to terminate
this Lease (within the time period described above), then such right shall be
null and void. Additionally, Landlord agrees to waive such right of recapture in
the event that Tenant shall have funded at least fifty percent (50%) of the
initial cost of the build out of the Premises.

J. Notwithstanding the foregoing, Landlord’s consent shall not be required for
any assignment or sublet to a validly existing entity controlling, controlled
by, in common control with Tenant, nor to any entity that succeeds to Tenant’s
interest in this Lease by reason of merger, or sale/acquisition of all or
substantially all of the stock or assets), consolidation or reorganization;
provided, however, with respect to an assignment or a sublease of all or
substantially all of the Premises, such successor entity must (i) have a net
worth comparable to Tenant as of the date of such assignment and/or sublet; and
(ii) not conflict with any exclusive use granted to other tenants of the
Project, or (iii) make any use of the Premises for other than the Permitted Use.

Section 26 - DEFAULT.

A. Events of Default. Upon the happening of one or more of the events set forth
below in (1) to (7), inclusive (any of which is referred to hereinafter as an
“Event of Default”), Landlord shall have any and all rights and remedies
hereinafter set forth:

(1) If Tenant shall default in the payment of Fixed Annual Rent, any Additional
Rent or any other sums payable by Tenant for more than five (5) days after
written notice from Landlord, provided that Landlord shall have no obligation to
give more than two (2) such notices in any consecutive 12-month period;

(2) If Tenant shall default in the performance of any non-monetary covenants or
agreements of this Lease and said default shall continue for thirty (30) days
after written notice thereof, or in the event that the default be of such a
nature as cannot with diligent effort be cured within said thirty (30) day
period, if Tenant shall not commence to cure within said period and diligently
prosecute remedial efforts to completion within a reasonable time thereafter,
not to exceed one hundred eighty (180) days;

(3) If a petition in bankruptcy under any present or future bankruptcy laws
(including but not limited to reorganization proceedings) be filed by or against
the Tenant or any other entity responsible for the obligations of Tenant under
this Lease, and such petition is not dismissed within thirty (30) days from the
filing thereof, or in the event Tenant or any other entity responsible for the
obligations of Tenant under this Lease is adjudged a bankrupt;

(4) If an assignment for the benefit of creditors is made by Tenant or any other
entity responsible for the obligations of Tenant under this Lease;

(5) If an appointment by any court of a receiver or other court officer of
Tenant’s property or of the property of any other entity responsible for the
obligations of Tenant under this Lease, and such receivership is not dismissed
within thirty (30) days from such appointment;

(6) If without thirty (30) days’ prior written notice to Landlord, Tenant
removes, attempts to remove, or permits to be removed from the Premises, except
in the usual course of trade, substantially all or a material portion of the
goods, furniture, effects or other property of the Tenant brought thereon; or

(7) If Tenant, before the expiration of the term of this Lease, and without the
written consent of the Landlord, uses the same for purposes other than the
purposes for which the same are hereby leased.

B. Remedies of Landlord. If any Event of Default occurs, the Landlord shall have
the right, at the option of Landlord, to:

(1) Declare the entire balance of all forms of Rent due hereunder for the
remainder of the term of this Lease (reduced to present value on such date
utilizing the Prime Rate as reflected in The Wall Street Journal on the date of
such default) to be due and payable and may collect the same by distress or
otherwise;

(2) Terminate this Lease and any right of renewal thereof, and retake possession
of the Premises; or

14

--------------------------------------------------------------------------------

 

(3) Without terminating this Lease, re-enter and re-let the Premises, or any
part thereof, as the agent and for the account of Tenant, upon such terms and
conditions as Landlord may deem advisable or satisfactory, in which event the
rents received on such re-letting shall be applied first to the expenses of such
re-letting and collection including but not limited to, necessary renovation and
alterations of the Premises, reasonable attorney’s fees, any real estate
commissions paid, and thereafter toward payment of all sums due or to become due
Landlord hereunder, and if a sufficient sum shall not be thus realized or
secured to pay such sums and other charges, (i) at Landlord’s option, Tenant
shall pay Landlord any deficiency immediately upon demand, notwithstanding
Landlord may have received periodic rental in excess of the periodic rental
stipulated in this Lease in previous or subsequent rental periods, and Landlord
may bring an action to recover same as such deficiency shall arise, or (ii) at
Landlord’s option, the entire deficiency which is subject to ascertainment for
the remaining term of this Lease, shall be immediately due and payable by
Tenant. Nothing herein, however, shall be construed to require Landlord to
re-enter and re-let in any event. Landlord shall not, in any event, be required
to pay Tenant any surplus of any sums received by Landlord on a re-letting of
said Premises in excess of the rent provided in this Lease. Once Landlord has
collected the accelerated amount owed by Tenant to Landlord, Tenant shall
automatically be released from all liability under the terms of this Lease.

C. If any Event of Default occurs, Landlord, in addition to other rights and
remedies it may have, shall have the right to remove all or any part of Tenant’s
property from the Premises and any property removed may be stored in any public
warehouse or elsewhere at the cost of, and for the account of Tenant and except
as provided under Florida law, the Landlord shall not be responsible for the
care or safekeeping thereof whether in transport, storage or otherwise, and
Tenant hereby waives any and all claim against Landlord for loss, destruction
and/or damage or injury which may be occasioned by any of the aforesaid acts.

D. No such re-entry or taking possession of the Premises by Landlord shall be
construed as an election on Landlord’s part to terminate this Lease unless a
written notice of such intention is given to Tenant. Notwithstanding any such
re-letting without termination, Landlord may at all times thereafter elect to
terminate this Lease for such previous default. To the extent permitted under
the laws of the state of Florida, any such re-entry shall be allowed by Tenant
without hindrance (except as provided by any and all applicable laws of the
State of Florida), and Landlord shall not be liable in damages for any such
re-entry, or guilty of trespass or forcible entry.

E. In the event of a breach or threatened breach of any covenant of this Lease,
Landlord shall have the right of injunction. Any and all rights, remedies and
options given in this Lease to Landlord shall be cumulative and in addition to
and without waiver of, or in derogation of, any right or remedy given to it
under any law now or hereafter in effect or in equity.

F. If Tenant shall default in the performance of any provision of this Lease on
Tenant’s part to be performed, Landlord may perform the same for the account of
Tenant and Tenant shall promptly reimburse Landlord for any expense incurred,
which expenses shall be deemed to be Additional Rent.

G. It is expressly agreed that the forbearance on the part of the Landlord in
the institution of any suit or entry of judgment for any part of the Rent herein
reserved to the Landlord, shall in no way serve as a defense against nor
prejudice a subsequent action for such Rent. The Tenant hereby expressly waives
Tenant’s right to claim a merger or waiver of such subsequent action in any
previous suit or in the judgment entered therein. Furthermore, it is expressly
agreed that claims for liquidated Fixed Annual Rent may be regarded by the
Landlord, if it so elects, as separate and independent claims capable of being
separately assigned.

H. Default by Landlord. In the event of any default by Landlord under this
Lease, Tenant shall promptly give written notice of such default to landlord.
Landlord agrees to use reasonable diligence to complete the cure of such default
within thirty (30) days after receipt of written notice from Tenant, provided
that in the event any default is of such a nature that it cannot be cured within
the thirty (30) day period, Landlord shall have a reasonable time in which to
complete the cure thereof. Notwithstanding the foregoing, if Landlord fails to
cure, or to initiate reasonable efforts to cure, said default within a sixty
(60) day period, then Tenant may elect to terminate this Lease by delivering
written notice thereof to Landlord; provided, however, Tenant may elect this
termination remedy only if Tenant is unable, as a result of the Landlord’s
Default, to operate its business in the Premises in a commercially reasonable
manner.

Section 27 - LEGAL EXPENSES.

A. In the event that after notice to Tenant and expiration of any Cure Period
provided for in this Lease, it shall become necessary for Landlord to employ the
services of an attorney to enforce any of its right under this Lease or to
collect any sums due to it under this Lease or to remedy the breach of any
covenant of this Lease on the part of Tenant to be kept or performed, regardless
of whether suit be brought, Tenant shall pay to Landlord such reasonable fee as
shall be charged by Landlord’s attorney for such services. Should Landlord
prevail in a suit brought for the recovery of possession of the Premises, or for
rent or any other sum due Landlord under this Lease, or because of the default
of any of Tenant’s covenants under this Lease, Tenant shall pay to Landlord all
expenses of such suit and any appeal thereof, including reasonable attorneys’
fees.

B. In the event that it shall become necessary for Tenant to employ the services
of an attorney to judicially enforce any of its rights under this Lease or to
collect any sums due to it under this Lease or to remedy the material breach of
any covenant of this Lease on the part of Landlord to be kept or performed which
is not corrected by Landlord within a reasonable period after written

15

--------------------------------------------------------------------------------

 

notice from Tenant to Landlord, Landlord shall pay to Tenant such reasonable fee
as shall be charged by Tenant’s attorney for such services. Should Tenant
prevail in a suit brought, because of the default of any of Landlord’s covenants
under this Lease, Landlord shall pay to Tenant all expenses of such suit and any
appeal thereof, including reasonable attorneys’ fees.

Section 28 - INSURANCE.

A. Tenant agrees to maintain, throughout the Lease Term (and any other period
during which Tenant is in possession of the Premises), at Tenant’s sole cost and
expense, (i) comprehensive general public liability insurance in standard form
against claims for bodily injury or death or property damage occurring in or
upon the Premises, effective from the date Tenant enters into possession and
during the term of this Lease and having a combined single limit amount of not
less than One Million Dollars ($1,000,000.00) in primary coverage and Two
Million Dollars ($2,000,000.00) in excess liability coverage for injury to one
person in one accident, occurrence or casualty, or for injuries to more than one
person in one accident, occurrence or casualty; (ii) property damage insurance
in an amount at not less than One Hundred Thousand Dollars ($100,000.00) for
damage to property on any one occurrence; (iii) worker’s compensation and
employer’s liability insurance in compliance with applicable legal requirements;
(iv) business interruption insurance with limit of liability representing loss
of at least approximately six (6) months of income; and (v) any other form of
insurance which Landlord or any mortgagee of the Premises shall reasonably
require from time to time, in form, in amounts and for risks against which a
prudent tenant would insure. Any insurance policies required hereunder shall
name Landlord, Landlord’s Lender, Landlord’s property manager and service
provider as an additional insured and shall provide that they may not be
modified or terminated without thirty (30) days advance notice to Landlord, and
Tenant shall provide a certificate of insurance to Landlord adding Landlord as
an additional insured to its primary liability and excess liability policies.
All insurance required to be carried by Tenant pursuant to the terms of this
Lease shall be effected under policies issued by insurers permitted to do
business in the State of Florida and rated in Best’s Insurance Guide, or any
successor thereto (or, if there be none, an organization having a national
reputation) as having a general policyholder rating of “A-” and a financial
rating of at least “X”. Tenant shall furnish to Landlord within thirty (30) days
from the date hereof evidence of such insurance coverage by way of a copy of the
declarations page of the insurance policy signed by the underwriter, and any
amendments and endorsements thereto, and a certificate of insurance clearly
evidencing each of the coverages and provisions set forth in this paragraph.
Upon Tenant’s default in obtaining or delivering the policy or certificate for
any such insurance or Tenant’s failure to pay the charges, Landlord may procure
or pay the charges for any such policy or policies and charge the Tenant for
such expenses as Additional Rent. The limits of insurance specified in this
Section may be adjusted upward by Landlord in the event that Landlord shall
determine that because of: (i) the lapse of time, (ii) any unexpected rates of
inflation, (iii) the size of the Premises, (iv) the use of the Premises by
Tenant or (v) for any reason similar to those specified in clauses (i) through
(iv) immediately above in this paragraph, the limits specified offer inadequate
protection to Landlord.

B. Tenant shall at all times during the term hereof, and at its cost and
expense, maintain in effect policies of insurance covering all Alterations made
by or on behalf of Tenant (including without limitation all Tenant’s Work) and
Tenant’s fixtures and equipment located on the Premises, in an amount not less
than their full replacement value, providing protection against any peril
included within the standard classification of “All Risk Coverage,” together
with insurance against sprinkler damage, vandalism, theft and malicious
mischief. The proceeds of such insurance, so long as this Lease remains in
effect, shall be used to repair or replace the Alterations, fixtures and
equipment so insured.

C. Throughout the Term, Landlord shall maintain insurance on the Building
covering the same against fire and other casualty covered in an “All-Risk”
policy, in accordance with prudent ownership practice.

D. Landlord and Tenant waive, unless said waiver should invalidate any such
insurance, their right to recover damages against each other for any reason
whatsoever to the extent the damaged party recovers indemnity from its insurance
carrier. Any insurance policy procured by either Tenant or Landlord which does
not name the other as a named insured shall, if obtainable, contain an express
waiver of any right of subrogation by the insurance company, including but not
limited to Tenant’s workers’ compensation insurance carrier, against Landlord or
Tenant, whichever the case may be.

E. Tenant at its expense shall comply with all requirements of the Board of Fire
Underwriters, or any other similar body affecting the Premises, and shall not
use the Premises in a manner which shall increase the rate of fire insurance or
other insurance of Landlord or of any other tenant, over that in effect prior to
this Lease. If Tenant’s use of the Premises increases the fire insurance rate,
Tenant shall reimburse Landlord for all such increased costs. The fact that the
Premises are being used for the purposes set forth in Summary paragraph H hereof
shall not relieve Tenant from the foregoing duties, obligations and expenses.

F. Tenant shall provide certificates of insurance (Accord Form #27) to Landlord
for all vendors and contractors authorized by Tenant to provide services for the
Premises in connection with the Alterations, evidencing the general liability
and workers compensation coverages of such vendors and contractors. Landlord
must be added as additional insured to the general liability and excess
liability policies of such vendors and contractors, and the minimum limit of
liability insurance for such vendors and contractors shall be One Million
Dollars ($1,000,000.00) and the minimum limit of excess liability coverage for
such vendors and contractors shall be Two Million Dollars ($2,000,000.00).

16

--------------------------------------------------------------------------------

 

Section 29 - INDEMNIFICATION OF LANDLORD. Tenant shall not do or permit any act
or thing to be done in, on or about the Premises, the Building or the Project
that may subject Landlord to any liability or responsibility for injury, damage
to persons or property or to any liability by reason of the existence or
application of, compliance with or violation of any Requirement, but shall
exercise such control over the Premises as to protect the Landlord fully against
any such liability and responsibility. Tenant shall indemnify and save harmless
the Landlord from and against (a) all claims of whatever nature against the
Landlord arising from any act, omission or negligence of Tenant, its employees,
customers, invitees, vendors, or persons within Tenant’s control, (b) all claims
against the Landlord arising from any accident, injury or damage whatsoever
caused to any person or to the property of any person and occurring in or about
the Premises during the Term or during Tenant’s occupancy of the Premises, (c)
all claims against the Landlord arising from any accident, injury or damage
occurring outside of the Premises but anywhere within or about the Premises,
Building or the Project, where such accident, injury or damage results or is
claimed to have resulted from an act, omission or negligence of Tenant, its
employees, customers, invitees, vendors, or persons within Tenant’s control, and
(d) any breach, violation or non-performance of any covenant, condition or
agreement contained in this Lease to be fulfilled, kept, observed and performed
by Tenant. This indemnity and hold harmless agreement shall include indemnity
from and against any and all liability, fines, suits, demands, costs and
expenses of any kind or nature (including, without limitation, attorneys’ fees
and disbursements), including those arising from the Landlord’s negligence, (but
excluding Landlord’s gross negligence and/or willful misconduct), incurred in or
in connection with any such claim or proceeding brought thereon, and the defense
thereof.

If any claim, action or proceeding is made or brought against the Landlord,
against which claim, action or proceeding Tenant is obligated to indemnify
Landlord pursuant to the terms of this Lease, then, upon demand by the Landlord,
Tenant, at its sole cost and expense, shall resist or defend such claim, action
or proceeding in the Landlord’s name, if necessary, by such attorneys as the
Landlord may select, including, without limitation, attorneys for the Landlord’s
insurer. Notwithstanding the foregoing, if such attorneys shall be defending
both Tenant or any persons within Tenant’s control and Landlord, the Landlord
may retain its own attorneys to defend or assist in defending any claim, action
or proceeding, and Tenant shall pay the reasonable fees and disbursements of
such attorneys. The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

Section 30 - LOSS AND DAMAGE. Landlord shall not be responsible for any damage
to any property of Tenant (including without limitation appliances, equipment,
machinery, stock, inventory, fixtures, furniture, improvements, displays,
decorations, carpeting and painting) or of others located on the Premises, nor
for the loss of or damage to any property of Tenant or of others by theft or
otherwise. Except resulting from the gross negligence of Landlord, Landlord
shall not be liable for any injury or damage to persons or property resulting
from fire, smoke, explosion, falling plaster, steam, gas, electricity, water,
rain, or leaks from any part of the Premises or from the pipes, appliances or
plumbing works or from the roof, street or subsurface or from any other place or
by dampness or by any other cause of whatsoever nature. Except resulting from
the gross negligence of Landlord, Landlord shall not be liable for any such
damage caused by other tenants or persons on the Premises, occupants of the
Building or of adjacent property, the public, or caused by operations or
construction of any private, public or quasi-public works. Except as expressly
provided in this Lease, Landlord shall not be liable for any latent defect in
the Premises or in the Building. All property of Tenant kept or stored on the
Premises shall be so kept or stored at the sole risk of Tenant and Tenant shall
hold Landlord harmless from any and all claims arising out of damage to same,
including subrogation claims by Tenant’s insurance carriers.

Section 31 - END OF TERM. Tenant shall surrender the Premises to Landlord at the
expiration or sooner termination of this Lease in good order and condition,
except for reasonable wear and tear and damage by fire or other casualty. Tenant
shall indemnify, defend and save Landlord harmless against all costs, claims,
loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, any claims made by any succeeding
tenant founded on such delay. The parties recognize and agree that the damage to
Landlord resulting from any failure by Tenant timely to surrender possession of
the Premises as aforesaid will be substantial, will exceed the amount of the
Fixed Annual Rent theretofore payable hereunder, and accurate measurement will
be impossible. Tenant therefore agrees that if possession of the Premises is not
surrendered to Landlord on the date of the expiration or sooner termination of
this Lease, then, unless Landlord shall have consented to Tenant’s holding over,
Tenant shall pay Landlord as liquidated damages for each month and for each
portion of any month prorated on a daily basis, during which Tenant holds over
in the Premises after expiration or termination of the term of this Lease
without consent, a sum equal to one hundred fifty percent (150%) of the Fixed
Annual Rent and Additional Rent which was payable per month under this Lease
during the last month of the terms thereof. Any personal property remaining in
the Premises after the expiration or sooner termination of the term of this
Lease shall be deemed to be abandoned property at the option of Landlord. The
aforesaid provision of this Section shall survive the expiration or sooner
termination of this Lease.

Section 32 - SIGNS. Tenant shall not place any signs or other advertising matter
or material on the exterior of the Building, anywhere upon the Common Areas, or
in any portion of the interior of the Premises which is visible beyond the
Premises (except for Tenant’s name and logo in the Tenant’s reception area
inside the Premises), without the prior written consent of Landlord, which
consent shall not be unreasonably withheld. If exterior signage rights are
available within the Project, rights to such signage shall be granted to tenants
of the Project on a fair and equitable basis, as reasonably determined by
Landlord. Any lettering or signs placed on the interior of said Building shall
be for directional purposes only, and such signs and lettering shall be of a
type, kind, character and description first approved by Landlord. Landlord
shall, at its expense, provide standard suite signage on the Premises, and shall
include Tenant in the building directory.

17

--------------------------------------------------------------------------------

 

Section 33 - NOTICES. All notices, demands or other writings in this Lease
provided to be given, made or sent by either party hereto to the other shall be
deemed to have been fully given, if made in writing and delivered in person or
by public courier or deposited in the United States mail certified or
registered, return receipt requested and postage prepaid and addressed to the
parties at their respective post office addresses, as listed in Summary
Paragraphs I and J hereof, or with respect to Tenant, at the Premises. The
address to which any notice, demand or other writing may be given, made or sent
to either party may be changed by written notice given by such party as above
provided.

Section 34 - SECURITY DEPOSIT. Simultaneously with the execution and delivery to
Landlord of this Lease by Tenant, Tenant shall deposit with Landlord as a
Security Deposit the sum shown therefor in Summary paragraph G of this Lease.
Said Security Deposit shall be held by Landlord, and Tenant’s obligation to pay
said Security Deposit is Additional Rent hereunder. Said Security Deposit may be
commingled with other funds of Landlord and transferred out of state, and
Landlord shall have no liability for the accrual or payment of any interest
thereon. If at any time during the term of this Lease any of the rent herein
reserved shall be overdue and unpaid after applicable notice and grace periods
provided herein, or any other sum payable by Tenant to Landlord hereunder shall
be overdue and unpaid beyond applicable notice and grace periods provided
herein, then Landlord may, at the option of Landlord, appropriate and apply all
or any portion of said Security Deposit to the payment of any such overdue rent
or other sum. In the event of the failure of Tenant to keep and perform any of
the terms, covenants and conditions of this Lease to be kept and performed by
Tenant continuing beyond applicable notice and grace periods provided herein,
then Landlord, at its option, may appropriate and apply said Security Deposit,
or so much thereof as Landlord may deem necessary, to compensate Landlord for
all loss or damage sustained or suffered by Landlord due to such default or
failure on the part of Tenant. Should the entire Security Deposit, or any
portion thereof, be appropriated and applied by Landlord for the payment of
overdue Fixed Annual Rent or Additional Rent or other sums due and payable by
Tenant hereunder, then Tenant shall, upon the demand of Landlord, forthwith
remit to Landlord a sufficient amount in cash to restore said security to the
original sum deposited, and Tenant’s failure to do so within five (5) days after
receipt of such demand shall constitute a default of this Lease. Should Tenant
comply with all of said terms, covenants and conditions and promptly pay all of
the Fixed Annual Rent and Additional Rent herein provided for as it falls due,
and all other sums payable by Tenant to Landlord hereunder, the said Security
Deposit shall be returned in full to Tenant at the end of the term of this
Lease, or upon the earlier termination hereof. Landlord may deliver the Security
Deposit to the purchaser of Landlord’s interest in the Premises, in the event
that such interest be sold, and thereupon Landlord shall be discharged from any
further liability with respect to such Security Deposit. Otherwise, the Security
Deposit shall be returned to Tenant in accordance with the terms hereof. No
mortgagee acquiring title to the Premises by foreclosure or deed in lieu of
foreclosure shall be responsible for the return of any Security Deposit not
received by it.

Section 35 - NON-WAIVER. No references to any specific right or remedy shall
preclude either party from exercising any other right or from having any other
remedy or from maintaining any action to which it may otherwise be entitled at
law or in equity. The failure of, or delay by, either party in one or more
instances to insist upon strict performance or observance of one or more of the
covenants or conditions hereof or to exercise any remedy, privilege or option
reserved to either party, shall not be construed as a waiver of such covenant or
condition or of the right to enforce the same or to exercise such privilege,
option or remedy. The receipt by Landlord of Rent or any other payment required
to be made by Tenant, or any part thereof, shall not be a waiver of any other
Additional Rent or payment then due, nor shall such receipt, though with
knowledge of the breach of any covenant or condition hereof, operate as or be
deemed a waiver by Landlord of any of the provisions hereof, or of any of
Landlord’s rights, remedies, privileges or options hereunder. No waiver by
Landlord of any breach by Tenant under this Lease or any breach by any other
tenant under any other lease of any portion of the Building shall affect or
alter this Lease in any way whatsoever. Any such waiver must be in writing and
signed by Landlord. No act or omission of Landlord or its agents shall
constitute an actual or constructive eviction, unless Landlord shall have first
received written notice of Tenant’s claim and shall have had a reasonable
opportunity to remedy to such claim.

Section 36 - SUBORDINATION AND ATTORNMENT. Tenant hereby subordinates its rights
hereunder to the lien of any ground or underlying leases, any mortgage or
mortgages, or the lien resulting from any other method of financing or
refinancing, now or hereafter in force against the property and Project of which
the Premises are a part, upon the Common Areas and any buildings hereafter
placed upon the Property of which the Premises are a part, and to all advances
made or hereafter to be made upon the security thereof. This Section shall be
self-operative and no further instrument of subordination shall be required by
any mortgagee, but Tenant agrees upon request of Landlord, from time to time, to
promptly (but within fifteen (15) days) execute and deliver any and all
documents evidencing such subordination, and failure to do so within an
additional five (5) days after notice of such failure, shall constitute a
default under this Lease. Landlord agrees to obtain a commercially reasonable
non-disturbance provision in favor of Tenant in connection with such request. In
addition, Landlord agrees to obtain a commercially reasonable non-disturbance
agreement in favor of Tenant from any future or existing mortgagee or superior
landlord of the Project. In the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under, any
mortgage made by the Landlord covering the Premises or Common Areas, or in the
event a deed is given in lieu of foreclosure of any such mortgage, Tenant shall
attorn to the purchaser, or grantee in lieu of foreclosure, upon any such
foreclosure or sale and recognize such purchaser, or grantee in lieu of
foreclosure, as the Landlord under this Lease and said party shall assume the
obligations of Landlord provided that Tenant’s occupancy hereunder shall not be
disturbed. Tenant shall not enter into, execute or deliver any financing
agreement that can be considered as having priority to any mortgage or deed of
trust that Landlord may have placed upon the Premises.

18

--------------------------------------------------------------------------------

 

Section 37 - ESTOPPEL CERTIFICATES. From time to time, Tenant, within ten (10)
days after written request by Landlord, will deliver to Landlord a statement in
writing certifying that this Lease is unmodified and in full force and effect
(or if there shall have been modification, that the same is in full force and
effect as modified and stating the modification), the dates to which rent and
other charges have been paid and stating whether or not the Landlord is in
default in performance of any covenant, agreement, or condition contained in
this Lease and, if so, specifying each such default of which Tenant may have
knowledge, and such additional information as any mortgagee or purchaser of the
Project may require. The failure of Tenant to execute, acknowledge and deliver
to the Landlord a statement in accordance with the provisions of this Section
within said ten (10) day period and within an additional five (5) days after
notice of such failure, shall constitute an acknowledgment by the Tenant, which
may be relied on by any person holding or proposing to acquire an interest in
the Project or any party thereof or the Premises or this Lease from or through
the other party, that this Lease is unmodified and in full force and effect and
shall constitute, as to any person entitled as aforesaid to rely upon such
statements, waiver of any defaults which may exist prior to the date of such
notice. It is agreed that nothing contained in the provisions of this Section
shall constitute waiver by Landlord of any default in payment of rent or other
charges existing as of the date of such notice and, unless expressly consented
to in writing by Landlord, and Tenant shall still remain liable for the same.

Section 38 - SUBSTITUTED SPACE. Intentionally Deleted.

Section 39 - RELOCATION OF TENANT. Intentionally Deleted.

Section 40 - RULES AND REGULATIONS. Tenant agrees to fully comply with all rules
and regulations shown in Exhibit C attached hereto and by this reference
incorporated herein. Landlord shall have the right from time to time to
prescribe additional rules and regulations, which in its judgment may be
desirable for the use, entry, operation and management of the Premises, the
building, and the Building Project, each of which rules and regulations shall be
deemed incorporated herein and made a part hereof by this reference. Landlord
shall enforce all such rules and regulations in a non-discriminatory manner
against Tenant.

Section 41 - BROKER. Landlord and Tenant represent and warrant that it neither
consulted nor negotiated with any broker or finder with respect to the Premises
other than as may be listed in Summary paragraph K (hereinafter referred to as
the “Broker”), who will be compensated by Landlord in accordance with a separate
agreement. Landlord and Tenant agree to indemnify, defend and save the other
party harmless from and against any claims for fees or commissions from anyone,
other than Broker, with whom the indemnifying party has dealt in connection with
the Premises or this Lease, including without limitation any attorney’s fees
incurred by the indemnified party in connection with said claims.

Section 42 - SUCCESSORS AND ASSIGNS. All rights and liabilities herein given to,
or imposed upon, the respective parties hereto shall extend to and bind the
several respective heirs, executors, administrators, successors, and permitted
assigns of the said parties; and if there shall be more than one Tenant, they
shall be bound jointly and severally by the terms, covenants and agreements
herein. No rights, however, shall inure to the benefit of any assignee of Tenant
unless the assignment to such assignee has been approved by Landlord in writing
as provided herein. Nothing contained in this Lease shall in any manner restrict
Landlord’s right to assign or encumber this Lease and, in the event Landlord
sells its interest in the Building and the purchaser assumes Landlord’s
obligations and covenants, Landlord shall thereupon be relieved of all further
obligations hereunder.

Section 43 - NO RECORDING. Tenant shall not record this Lease, or any memorandum
or short form thereof, without the written consent and joinder of Landlord.

Section 44 - PARKING. Tenant shall have the non-exclusive use in common with
Landlord, other tenants of the Building (or the Project), their guests,
invitees, certain parking spaces as indicated on Item L of Section I of this
Lease, the driveways and footways of the Building. Usage by Tenant of parking
spaces within the Building or Project shall be subject to such reasonable rules
and regulations applicable thereto as Landlord may prescribe. Usage of all
parking spaces shall be on a first-come, first-served basis. Landlord shall not
be liable for any loss, damage, theft or injury occurring to person or property
within the parking areas of the Building or Project.

Section 45 - CONSTRUCTION OF LANGUAGE. The terms “Lease”, “Lease Agreement” or
“Agreement” shall be inclusive of each other, and shall include renewals,
extensions or modifications of this Lease. The word “Tenant” shall be deemed and
taken to mean each and every person or party mentioned as a Tenant herein, and
the permitted sublessees, assigns and successors thereof. The use of the neuter
singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporations. The
necessary grammatical changes required to make the provisions of this Lease
apply in the plural sense where there is more than one Landlord or Tenant and to
either corporations, associations, partnerships, or individuals, males or
females, shall in all instances be assumed as though in each case fully
expressed.

Section 46 - CAPTIONS AND SECTION NUMBERS. The captions, section numbers, and
article numbers appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such sections or articles of this Lease nor in any way affect this
Lease.

19

--------------------------------------------------------------------------------

 

Section 47 - LANDLORD’S CONSENT. Except as otherwise expressly stated in this
Lease, any consent or approval required to be obtained from Landlord may be
granted by Landlord in its sole discretion. In any instance in which Landlord
agrees not to act unreasonably, Tenant hereby waives any claim for damages
against or liability of Landlord which is based upon a claim that Landlord has
unreasonably withheld or unreasonably delayed any consent or approval requested
by Tenant, and Tenant agrees that its sole remedy shall be an action or
proceeding to enforce any declaratory judgment. If with respect to any required
consent or approval Landlord is required by the express provisions of this Lease
not to unreasonably withhold or delay its consent or approval, and if it is
determined in any such proceeding referred to in the preceding sentence that
Landlord acted unreasonably, the requested consent or approval shall be deemed
to have been granted; however, Landlord shall have no liability whatsoever to
Tenant for its refusal or failure to give such consent or approval. Tenant’s
sole remedy for Landlord’s unreasonably withholding or delaying, consent or
approval shall be as provided in this Section.

Section 48 - LIABILITY OF LANDLORD. Tenant shall look solely to the estate and
property of Landlord in the land and building improvements comprising the
Project for the collection of any judgment, or in connection with any other
judicial process, requiring the payment of money by Landlord in the event of any
default by Landlord with respect to any of the terms, covenants and conditions
of this Lease to be observed and performed by Landlord, and no other property or
estates of Landlord shall be subject to levy, execution or other enforcement
procedures for the satisfaction of Tenant’s remedies and rights under this
Lease. The word “Landlord” as used in this Lease shall mean only the owner from
time to time of Landlord’s interest in this Lease. In the event of any
assignment of Landlord’s interest in this Lease, the assignor shall no longer be
liable for the performance or observation of any agreements or conditions on the
part of Landlord to be performed or observed.

Section 49 - TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

Section 50 - ACCORD AND SATISFACTION. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated to be paid shall be
deemed to be other than on account of the earliest stipulated Rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy provided herein or by law. No
acceptance of any Rent by Landlord shall constitute a waiver by Landlord of any
prior or subsequent default of Tenant, notwithstanding any knowledge of such
default by Landlord at the time of receipt of such Rent.

Section 51 - ENTIRE AGREEMENT. This Lease and the Exhibits attached hereto and
forming a part thereof as if fully set forth herein, constitute all the
covenants, promises, agreements, conditions and understandings between Landlord
and Tenant concerning the Premises and the Project and there are no covenants,
promises, conditions or understandings, either oral or written, between them
other than are herein set forth. Neither Landlord nor Landlord’s agents have
made nor shall be bound to any representations with respect to the Premises, the
Project or the Common Areas except as herein expressly set forth, and all
representations, either oral or written, shall be deemed to be merged into this
Lease. Except as herein otherwise provided, no subsequent alteration, change or
addition to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and signed by them.

Section 52 - AMENDMENT. Landlord shall have the right at any time, and from time
to time, to amend unilaterally the provisions of this Lease if Landlord is
advised by its counsel that all or any portion of the Rental paid by Tenant to
Landlord hereunder is, or may be deemed to be, unrelated business taxable income
within the meaning of the United States Internal Revenue Code or regulations
issued thereunder, and Tenant agrees that it will execute all documents
necessary to effect any such amendment, provided that no such amendment shall
increase Tenant’s payment obligations or other liability under this Lease,
reduce Tenant’s rights nor reduce Landlord’s obligations hereunder.

Section 53 - TENANT’S AUTHORITY.

A. If Tenant signs as a corporation, limited liability company, or other legal
entity, each of the persons executing this Lease on behalf of Tenant represents
and warrants that Tenant has been and is qualified to do business in the state
in which the Project is located, that the corporation has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the corporation were authorized to do so by appropriate corporate actions. If
Tenant signs as a partnership, trust or other legal entity, each of the persons
executing this Lease on behalf of Tenant represents and warrants that Tenant has
complied with all applicable laws, rules and governmental regulations relative
to its right to do business in the state and that such entity on behalf of the
Tenant was authorized to do so by any and all appropriate partnership, trust or
other actions. Tenant agrees to furnish promptly upon request a corporate
resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the due authorization of Tenant to enter into this
Lease.

B. Each of the persons executing this Lease on behalf of Landlord represents and
warrants that Landlord has been and is qualified to do business in the state in
which the Project is located, that the Landlord entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the Landlord were authorized to do so by appropriate corporate actions.

20

--------------------------------------------------------------------------------

 

Section 54 - NO PARTNERSHIP. Landlord does not, in any way or for any purpose,
become a partner of Tenant in the conduct of its business, or otherwise, or
joint adventurer or a member of a joint enterprise with Tenant, nor does
anything in this Lease confer any interest in Landlord in the conduct Tenant’s
business. Nothing contained herein shall be deemed or construed by the parties
hereto, or by any third party, as creating the relationship of principal and
agent, or of partnership or of joint venture between the parties hereto, it
being understood and agreed that neither the method of computation of rent nor
any other provision contained herein, nor any acts of the parties hereto, shall
be deemed to create any relationship between the parties hereto other than the
relationship of landlord and tenant.

Section 54 - PARTIAL INVALIDITY. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstances shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

Section 55 - GUARANTY. The payment of all rents and charges, and the performance
of all covenants of Tenant, required by this Lease are guaranteed by the
Guarantor specified in Summary paragraph L of this Lease, pursuant to that
certain Guaranty Agreement, a copy of which is attached thereto as Exhibit “F”
and made a part hereof.

Section 56 - RADON DISCLOSURE. In accordance with the requirements of Florida
Statutes Section 404.056(6), the following notice is hereby given:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon testing may be obtained from your county public health unit.

Section 57 - CONFIDENTIALITY. Landlord and Tenant will maintain the
confidentiality of this Lease and will not divulge the economic or other terms
of this Lease, whether verbally or in writing, to any person, other than their
respective officers, directors, partners or shareholders; attorneys, accountants
and other professional consultants; lenders, investors and subtenants, any
governmental agencies; and pursuant to subpoena or other legal process.

Section 58 - EFFECT OF DELIVERY OF LEASE. Landlord has delivered a copy of this
Lease to Tenant for Tenant’s review and execution only and the delivery hereof
does not constitute an offer to Tenant or an option to lease the Premises. This
Lease shall not be effective until a copy executed by both Landlord and Tenant
is delivered to Tenant.

Section 59 - GOVERNING LAW. This Lease shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida.

Section 60 - SURVIVAL. The following provisions of the Lease shall survive its
expiration or earlier termination: (i) Any action arising from or as a result of
Tenant’s noncompliance with Section 5, (ii) Section 17, (iii) Section 27, (iv)
Tenant’s Insurance obligations under Section 28 for events occurring prior to
the expiration or earlier termination of the Lease and/or for events occurring
by, through or under Tenant, (v) Tenant’s Indemnities under Section 29 and
otherwise under the Lease for matters arising prior to the expiration or earlier
termination of the Lease and/or for events occurring by, through or under
Tenant, (vi) Tenant’s responsibilities for the condition of the Premises under
Section 31, (vii) Section 34, (viii) Section 41, (ix) the limitation on
Landlord’s liability contained in Section 48 and (x) Section 62.

Section 61 - WAIVERS BY TENANT. Tenant expressly waives all of the following:
(a) the requirement under Chapter 83.12 of the Florida Statutes that the
plaintiff in his distress for rent action file a bond payable to the tenant in
at least double the sum demanded by the plaintiff, it being understood that no
bond shall be required in any such action; (b) the right of Tenant under Chapter
83.14 of the Florida Statutes to replevy distrained property; and (c) any rights
it may have in the selection of venue in the event of suit by or against
Landlord, it being understood that the venue of such suit shall be in Alachua
County, Florida.

Section 62 - WAIVER OF JURY TRIAL. Landlord and Tenant shall and they hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of them against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, whether during or after the Term, or for the
enforcement of any remedy under any statute, emergency or otherwise. If Landlord
shall commence any summary proceeding against Tenant, Tenant will not interpose
any counterclaim of whatever nature or description in any such proceeding
(unless failure to impose such counterclaim would preclude Tenant from

21

--------------------------------------------------------------------------------

 

asserting in a separate action the claim which is the subject of such
counterclaim), and will not seek to consolidate such proceeding with any other
action which may have been or will be brought in any other court by Tenant or
Landlord.

Section 63 - Most Favored Tenant. Landlord covenants to Tenant that, with
respect to any lease in the Project for similar space, in a comparable location,
with the comparable obligations of Landlord for build out, for similar lease
terms, and other related economic terms which may be executed hereafter, such
lease will not grant to the tenant thereunder terms and conditions (including,
without limitation, a net rental rate) more favorable than granted to Tenant
under this Lease. If Landlord breaches this provision, then Landlord shall be
obligated to enter into a written modification of this Lease with Tenant in
order to modify this Lease to make it comparable to that of the Lease with the
more favorable terms.

Section 64 - Expansion Option. Tenant shall have the one-time right by written
notice to Landlord delivered anytime between the date of execution of this Lease
and the Commencement Date to expand the Premises to include the space shown on
Exhibit A-1 and consisting of approximately [2,700] rentable square feet (the
“Expansion Space”). The Expansion Space shall be subject to all the same terms
and conditions of this Lease except: (a) Fixed Annual Rent shall be $17.85 per
rentable square foot; and (b) fifty percent (50%) of Fixed Annual Rent and
Tenant’s Proportionate Share of Operating Costs and Taxes, with respect to the
Expansion Space only, shall be abated for the first twelve (12) months of the
Term. If Tenant shall timely elect to lease the Expansion Space, Landlord and
Tenant shall execute and deliver an amendment to this Lease memorializing the
agreed upon revised rentable area of the Premises, the Fixed Annual Fixed Rent,
and Tenant’s Proportionate Share. The Expansion Space shall be delivered with
completion of the “Landlord’s Work” as defined in Exhibit “B”, but otherwise “AS
IS”, “WHERE IS”. There is no Tenant Improvement Allowance or Tenant Incentive
Payment applicable to the Expansion Space.

22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease, or have caused
the same to be executed as of the day and year first above written.

Signed, sealed and delivered

in the presence of:

 

 

 

 

TENANT:

 

 

 

 

 

 

/s/ Lawrence E. Bullock

 

APPLIED GENETIC TECHNOLOGIES

Print Name:

Lawrence E. Bullock

 

CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Susan B. Washer

/s/ Tavara K. Andrews

 

Name:

Susan B. Washer

Print Name:

Tavara K. Andrews

 

Its:

CEO

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

/s/ Stephanie Wright

 

ALACHUA FOUNDATION PARK

Print Name:

Stephanie Wright

 

HOLDING COMPANY, LLC,

 

 

 

a Florida limited liability company

 

 

 

 

 

/s/ Brian Block

 

By:

/s/ Brian S. Crawford

Print Name:

Brian Block

 

Name:

Brian S. Crawford

 

 

 

Its:

 

 

 

 

23

--------------------------------------------------------------------------------

 

EXHIBIT “A”

FLOOR PLAN OF PREMISES

 

[g201509101913541861686.jpg]

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT “B”

WORK LETTER

LANDLORD’S WORK

LANDLORD’S WORK. Landlord shall deliver the Premises in the following condition:

a. Building shell completed, including exterior walls, roof, and slab ready for
installation of flooring;

b. Sheet rocked, primed and painted exterior and demising walls (demising walls
to be constructed by Landlord in connection with construction of Tenant’s
interior walls);

c. stub out for electric, gas, water, telecommunications, and HVAC to the
Premises;

d. Four 4”0 entry doors for ingress/egress to Premises from common corridor of
building;

e. windows on exterior building walls according to building plans.

TENANT”S WORK.

1. Plans and Specifications.

a. Improvements to the Premises (“Tenant’s Work”) shall be completed in
accordance with detailed architectural and engineering working drawings and
material specifications (the “Plans and Specifications”) which shall be prepared
at Tenant’s direction by Landlord’s architect and engineers at Tenant’s expense
(which may be paid from the Tenant Incentive Payment described in paragraph 4,
below), shall be submitted to Landlord for approval, and shall be in a form and
content as necessary to allow Landlord’s contractor(s) to obtain all required
building permits and approvals. Any charges to be paid to Landlord’s architect
and engineers by Tenant with respect to any further revisions of the Plans and
Specifications shall be offset against the Tenant Incentive Payment, as
hereinafter defined. Landlord shall provide its comments or approval within ten
(10) business days after submission of the Plans and Specifications by Tenant to
Landlord. Landlord’s failure to provide its comments or approval within an
additional five (5) days after notice of such failure shall be deemed an
approval of Tenant’s request.

b. Unless Landlord has given its approval, after Tenant has received Landlord’s
comments, Tenant shall have a period of not more than ten (10) days following
such submittal in which to cause the Plans and Specifications to be revised to
incorporate Landlord’s comments or state any objections to same in writing, and
any objections shall be stated in sufficient detail so as to allow necessary
modification by Landlord. Once accepted by Tenant and Landlord in final form,
the Plans and Specifications may be modified by Tenant only with Landlord’s
written approval (which shall not be unreasonably withheld), and Tenant shall be
liable for any additional costs incurred as a result of any such change.

c. Should Tenant fail to make any reasonable modifications to same and resubmit
to Landlord as so specified, then such failure shall be construed as an
acceptance of the Plans and Specifications.

2. Bid Procedure.

Within thirty (30) days after receipt of the final completed Plans and
Specifications, Landlord will procure bids from its contractors to act as the
primary general contractor with respect to performance of the Tenant’s Work.
Such work shall be based upon actual cost of the work plus 8%. Following receipt
of all of the bids, Landlord shall review and analyze the same including any
value engineering as part of such analysis) and present to Tenant, for approval,
a complete pricing package along with copies of the bids. Tenant shall approve
the pricing subject to reasonable conditions as mutually determined by Landlord,
Tenant and Landlord’s designated contractor, and Landlord shall enter into a
fixed price or guaranteed maximum price contract with Landlord’s designated
contractor on terms and conditions acceptable to Landlord. Tenant’s approval of
the cost of the Tenant’s Work and authorization for Landlord’s designated
contractor to proceed shall be made by Tenant not later than six (6) business
days following receipt of the bid package.

3. Change Orders.

a. In the event Tenant requires a change in the construction of the Tenant’s
Work as set forth in the Plans and Specifications, Tenant may request that
Landlord provide to Tenant information regarding the feasibility, cost, and time
delay, if any (a “Change Estimate”), associated with any modification, addition,
change, or deletion to the scope of the Work. Tenant shall be responsible for
any and all delays necessitated by any halting of the Tenant’s Work resulting
from the preparation of such Change Estimate. Further, Tenant shall pay for the
costs (in excess of the Tenant Incentive Payment), if any, incurred with respect
to obtaining and furnishing such Change Estimate including, but not limited to,
costs related to obtaining governmental approvals, architectural/engineering
fees, subcontractor costs and costs of materials.

B-1

--------------------------------------------------------------------------------

 

b. Tenant shall review such Change Estimate at Landlord’s place of business and
Tenant shall immediately approve or disapprove such information. Landlord’s
construction company designee shall only implement changes to the scope of the
Tenant’s Work which are specifically authorized in writing by Tenant. Tenant
shall be responsible for any delay(s) and/or increase in the cost of the
improvements to the Premises resulting from changes to the scope of the Tenant’s
Work.

4. Tenant Improvement Allowance.

Landlord will provide the Tenant with an incentive payment in the amount of
$55.00 per square foot (the “Tenant Incentive Payment”), to be used by the
Tenant for actual, verifiable third party costs incurred to complete Tenant’s
Work. With respect to any Tenant’s Work performed by Tenant’s contractor’s, the
Tenant Incentive Payment shall be paid to Tenant within thirty (30) days after
all of the following have been met: (i) Tenant opens for business in accordance
with the Lease; (ii) Tenant requests the Tenant Incentive Payment in writing
together with invoices evidencing amounts spent; (iii) Tenant has completed any
work required by the Lease; (iv) all damage to the Landlord’s property or common
areas caused by Tenant while doing its work is repaired; (v) Tenant has paid the
first monthly installment of Minimum Annual Rent; (vi) Tenant has provided
Landlord with final unconditional releases of Lien from all materialmen and/or
laborers in the form attached hereto as Exhibit ; (vii) Tenant has provided
Landlord with its certificate of occupancy (unless the responsibility of
Landlord’s contractor); and (viii) Tenant is not in default under the Lease.
Landlord shall apply the Tenant Incentive Payment against the approved cost of
the Tenant’s Work being performed by Landlord’s contractor, and shall provide
Tenant with copies of requisitions for the same.

With respect to any portion of Tenant’s Work performed by Tenant’s contractors,
Tenant shall have one hundred twenty (120) days from the later of the
Commencement Date or the date that Tenant’s Work is substantially completed (as
evidenced by a certificate of occupancy) to submit to Landlord it’s request for
the Tenant Incentive Payment and comply with the criteria set forth in (i)
through (viii) herein above. In the event that Tenant does not submit to
Landlord it’s request for the Tenant Incentive Payment and comply with the
criteria set forth in (i) through (viii) herein above within said one hundred
twenty (120) day period then Landlord shall not be obligated to pay to Tenant
the Incentive Payment and Tenant shall forever waive its right to collect the
Tenant Incentive Payment from Landlord. In the event of a termination of the
Lease due to Tenant’s default hereunder, Tenant shall, upon ten (10) days’
written notice from Landlord, refund to Landlord as sum equal to (i) fifty
percent (50%) of the unamortized portion of the Tenant Incentive Payment
previously paid to Tenant reduced by, if applicable, (ii) amounts paid by Tenant
for permanent improvements to the Premises which remain in the Premises and
which exceed fifty percent (50%) of the original Tenant’s Work. Such amounts are
a credit for purposes of computing Tenant’s obligation for repayment of the
Tenant Incentive Payment in the event of default and for no other purposes under
the Lease. All amortizations in this paragraph shall be on a straight-line
basis, over a period equal to the initial Term of this Lease.

Landlord shall, at Landlord’s expense, but not in excess of the tenant Incentive
Payment, improve the Premises in accordance with the Plans and Specifications,
in a good and workmanlike manner and in compliance with applicable law, and
utilizing Landlord’s “Building Standard” finishes unless specifically identified
otherwise. If the Tenant shall request any upgrades to such finishes, Landlord
shall request that the contractor provide an estimate of the cost of such
upgrades if requested by Tenant. No such upgrades shall be made unless Tenant
has agreed to pay the cost thereof upon completion of same as a condition to
Landlord’s obligation for the performance of such work. In the event that there
shall be punch list items for such additional work, Tenant may withhold
retainage of ten percent (10%) of the cost otherwise due pending completion of
the punch list for such items. Until Landlord has received full payment for any
such increases and proof of insurance as required under the Lease, Tenant shall
not be permitted to occupy the Premises notwithstanding that Tenant’s obligation
to pay rent and other charges under the Lease remain in full force and effect.
In the event that the agreed upon cost of the Tenant’s Work exceeds the Tenant
Incentive Payment, the documented excess shall be paid by Tenant on or before
the Commencement Date.

5. Contractor(s); Permits; Performance Bond:

a. Landlord shall use the contractor selected pursuant to paragraph 2 hereof and
shall obtain all building permits necessary to complete the Tenant Improvements,
with the exception of any item(s), (whether or not shown in the Plans and
Specifications) which may be agreed in writing to be constructed or installed by
Tenant or Tenant’s contractor(s).

b. In the event that the parties hereto have agreed that Tenant will undertake
to provide some portion of the improvements to the Premises, Tenant shall use
licensed contractors, approved by Landlord, and shall be responsible for
obtaining all necessary permits and approvals at Tenant’s sole expense. Tenant
shall advise its contractor(s), subcontractor(s) and material supplier(s) that
no interest of Landlord in the Premises, the Project or the Property shall be
subject to liens to secure payment of any amount due for work performed or
materials installed in the Premises and that Landlord has recorded a notice to
that effect in the public records of Alachua County, Florida. Landlord shall
permit Tenant and Tenant’s contractor(s) to enter the Premises prior to the
Commencement Date to accomplish any work as agreed, however, Tenant agrees to
insure that its contractor(s) does (do) not impede Landlord’s contractor(s) in
performance of their respective tasks. Landlord shall not be liable in any way
for any injury, loss, damage or delay which may be caused by or arise from such
entry by Tenant, its employees or contractor(s). Should Tenant undertake a
portion of the Tenant’s Work

B-2

--------------------------------------------------------------------------------

 

or employ any contractor(s) other than Landlord’s contractor(s), Tenant shall
pay Landlord a fee equal to eight percent (8%) of the cost of the work
undertaken by Tenant or Tenant’s contractor(s), such fee to compensate Landlord
for coordination and supervision of the integration of the work to be done by
Tenant or Tenant’s contractor(s) into the overall job.

c. Landlord shall have the right to disapprove any of Tenant’s contractors or
subcontractors if Landlord has reason to believe that such contractors or
subcontractors are: (i) not licensed as required by any governmental agency;
(ii) not technically qualified or sufficiently staffed to do the work; (iii) not
financially capable of undertaking the work; and/or (iv) incompatible with any
of Landlord’s contractors or subcontractors working on the Project (such
incompatibility to include possible conflicts with any union contractors
employed by Landlord).

d. In the event that Tenant requests a contractor different than that selected
by Landlord, Landlord, in its sole and absolute discretion, may require
contractor(s) to provide a performance and payment bond(s) covering the cost of
Tenant’s Work, whether performed by Landlord’s contractor or Tenant’s
contractor. The cost of such performance and payment bond premiums shall be
borne by Tenant if the Tenant Incentive Payment shall be insufficient to pay the
cost of the same. No bond shall be required if Landlord’s Contractors is the
chosen contractor.

e. Tenant shall not be allowed to install any plumbing, mechanical work,
electrical wiring or fixtures, or modify, alter or install any apparatus which
would affect the Building’s systems (other than those previously approved in
writing in connection with Landlord’s approval of the Plans and Specifications)
without the prior written approval of Landlord in each instance, which shall not
be unreasonably withheld. Provided that same will not delay or interfere with
completion of the Tenant’s Work, Tenant shall be entitled to have access to the
Premises no later than fifteen (15) days prior to the Commencement Date for the
limited purposes of installation of Tenant’s telecommunications and business
equipment. No rent, additional rent, or utilities will be charged to Tenant as a
result of such limited access.

6. Delays in Completion:

a. Tenant shall be responsible for any delay in Substantial Completion past the
scheduled Commencement Date resulting from any of the following causes:

 

1.

Tenant’s failure to approve the Plans and Specifications (or any necessary
modifications or additions thereto) within the time periods specified in this
Work Letter; or

 

2.

Tenant’s failure to pay any portion of the agreed costs of Tenant’s Work in
excess of the Tenant Incentive Payment when due; or

 

3.

Tenant’s specification of special materials or finishes, or special
installations other than as may be specified in the Plans and Specifications,
which special items cannot be delivered or completed within Landlord’s
construction schedule (subject to Landlord’s obligation to give Tenant notice of
same as hereinafter provided); or

 

4.

any change in the Plans and Specifications caused by Tenant once finally
approved and accepted by Landlord, even though Landlord may approve such change;
or

 

5.

the performance of or failure to perform any special work or installation by any
person or firm employed by Tenant to do any work on the Premises; or

 

6.

any work stoppage or delay due to Tenant’s failure to use union contractors or
labor as required by Landlord; or

 

7.

any other delay in Substantial Completion directly attributable to the negligent
or willful acts or omissions of Tenant, its employees, agents or contractor(s).

b. In the event that any delay caused by Tenant results in or contributes to a
delay in Substantial Completion past the scheduled Commencement Date as provided
in the Lease (as determined by the architect for Tenant’s Work), then the
Commencement Date shall be deemed to have occurred with respect to the payment
of Rent only, and Tenant’s rental obligations shall commence as of the date
Landlord would have otherwise achieved Substantial Completion but for Tenant’s
delay.

c. In conjunction with Landlord’s review of the Plans and Specifications,
Landlord shall advise Tenant of any special material, finish or fixture
requested by Tenant that will result in a delay in Landlord’s construction
schedule beyond the scheduled Commencement Date. In such event, Tenant shall
either modify its specifications so as not to delay construction or be deemed to
have accepted responsibility for any resulting delay.

7. Punchlist Items.

No less than three (3) days prior to Tenant’s occupancy of the Premises,
Landlord’s designee and Tenant shall agree upon any punchlist or insubstantial
details of construction, decoration, or mechanical adjustment remaining to be
performed, completed,

B-3

--------------------------------------------------------------------------------

 

repaired, or adjusted (based upon construction standards prevailing in Alachua
County for similar property), and the existence of such punchlist items shall
not in any event constitute a basis for postponing the commencement of the term
of, or the accrual of rent pursuant to, the Lease, provided, however, that none
of the punchlist items would materially interfere with Tenant’s ability to open
for and conduct its business or obtain a certificate of occupancy. Landlord
shall cause its contractor to promptly complete all punchlist items.

8. Capitalized Terms.

All undefined capitalized terms used herein shall have the same meaning as
defined in the Lease.

9. Inconsistent Terms.

In the event that any terms in this Work Letter shall be inconsistent with any
terms of this Lease, the terms of this Work Letter shall prevail. For purposes
of this Lease and the Work letter, the terms “substantial completion”,
“Substantially Complete” and “Substantially Ready for Occupancy” and derivations
of the foregoing shall have the same meanings.

10. Intentionally Deleted.

 

 

 

B-4

--------------------------------------------------------------------------------

 

EXHIBIT “C”

RULES AND REGULATIONS

FOR

FOUNDATION PARK

1. The sidewalks and public portions of FOUNDATION PARK, such as entrances,
passages, courts, parking areas, elevators, vestibules, stairways, corridors or
halls shall not be obstructed or encumbered by Tenant or its employees, agents,
invitees or guests nor shall they be used for any purpose other than ingress and
egress to and from the Premises.

2. No cigarette, cigar or pipe smoking shall be permitted in the Project at any
time, except in areas as may be designated by Landlord for such purpose, if any.

3. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades, louvered openings or screens shall be
attached to or hung in, or used in connection with, any window or door of the
Premises, without the prior written consent of Landlord, unless installed by
Landlord. No aerial or antenna shall be erected on the roof or exterior walls of
the Premises or on the Project without the prior written consent of Landlord in
each instance.

4. Unless approved in writing by Landlord, no sign, advertisement, notice or
other lettering shall be exhibited, inscribed, painted or affixed by Tenant on
any part of the outside of the Premises or Project or on corridor walls or doors
or mounted on the inside of any windows without the prior written consent of
Landlord. Signs on any entrance door or doors shall conform to Project standards
and shall, at Tenant’s expense, be inscribed, painted or affixed for Tenant by
sign makers approved by Landlord. In the event of the violation of the foregoing
by Tenant, Landlord may install and/or remove same without any liability and may
charge the expense incurred to Tenant.

5. The sashes, sash doors, skylights, windows, heating, ventilating and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways or other public places in the Project shall not be covered or
obstructed by Tenant, or its employees, agents, invitees or guests nor shall any
bottles, parcels, or other articles be placed outside of the Premises.

6. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the public halls, corridors
or vestibules without the prior written consent of Landlord.

7. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of fixtures shall be borne by the Tenant who, or whose
employees, agents, invitees or guests shall have caused the same.

8. Tenant shall not in any way deface any part the Premises or the Building.
Tenant shall not lay linoleum, or both similar floor covering, so that the same
shall come in direct contact with the floor of the Premises, and, if linoleum or
other similar floor covering is desired to be used, an interlining of builder’s
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited.

9. No pets of any kind (except seeing eye dogs) shall be brought upon the
Premises or Building. No cooking shall be done or permitted by Tenant on the
Premises except in conformity to law and then only in the utility kitchen (if a
utility kitchen was provided for in the approved plans for the Premises or if
Landlord has consented in writing thereto), which is to be primarily used by
Tenant’s employees for heating beverages and light snacks. Tenant shall not
cause or permit any unusual or objectionable odors to be produced upon or
permeate from the Premises.

10. No office space in the Project shall be used for the sale at auction or
otherwise of merchandise, goods or property of any kind.

11. Tenant shall not make or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Project or neighboring
Premises or those having business with them, whether by the use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way. Tenant shall not throw anything out of the doors or windows or
down the corridors, stairwells or elevator shafts of the Building.

12. Neither Tenant nor any of Tenant’s employees, agents, invitees or guests
shall at any time bring or keep upon the Premises any inflammable, combustible
or explosive substance or any chemical substance, except in compliance with
requirements of applicable laws, rules and regulations.

13. Landlord shall have a valid pass key to all spaces within the Premises at
all times during the term of this Lease unless such spaces are restricted by law
or safety practice as reasonably agreed by Landlord. No additional locks or
bolts of any kind shall be placed upon any of the doors or windows by Tenant,
nor shall any changes be made in existing locks or the mechanism thereof,
without the prior written consent of the Landlord and unless and until a
duplicate key is delivered to Landlord. Tenant must, upon the

C-1

--------------------------------------------------------------------------------

 

termination of its tenancy, restore to the Landlord all keys to stores, offices
and toilet rooms, either furnished to or otherwise procured by such Tenant, and
in the event of the loss of any keys so furnished, Tenant shall pay Landlord for
the cost thereof.

14. All deliveries, removals and/or the carrying in or out of any safes,
freights, furniture or bulky matter of any description may be accomplished only
with the prior approval of Landlord and then only in approved areas, through the
approved loading/service area doors and during approved hours. Tenant shall
assume all liability and risk with respect to such movements. Landlord may
restrict the location where such heavy or bulky matters may be placed inside the
Premises. Landlord reserves the right to inspect all freight to be brought into
the Project and to exclude from the Project all freight which can or may violate
any applicable law, rule or regulation, these Rules and Regulations or the Lease
of which these Rules and Regulations are a part.

15. Tenant shall not, unless otherwise approved by Landlord, occupy or permit
any portion of the Premises demised to it to be occupied as, by or for a public
stenographer or typist, barber shop, bootblacking, beauty shop or manicuring,
beauty parlor, telephone or telegraph agency, telephone or secretarial service,
messenger service, travel or tourist agency, employment agency, public
restaurant or bar, commercial document reproduction or offset printing service,
public vending machines, discount shop for sale of merchandise, retail service
shop, labor union, school or classroom, governmental or quasi-governmental
bureau, department or agency, including an autonomous governmental corporation,
or a company engaged in the business of renting office or desk space; or for a
public finance (personal loan) business.. Tenant shall not engage or pay any
employees on the Premises, except those actually working for Tenant on said
Premises, nor advertise for labor giving an address at said Premises.

16. Tenant shall not create or use any advertising mentioning or exhibiting any
likeness of FOUNDATION PARK without the prior written consent of Landlord.
Landlord shall have the right to prohibit any such advertising which, in
Landlord’s reasonable opinion, tends to impair the reputation of the Project or
its desirability as a building for offices, and upon written notice from
Landlord, Tenant shall discontinue such advertising.

17. Intentionally Deleted.

18. The Premises shall not be used for lodging or sleeping, or for any immoral,
disreputable or illegal purposes, or for any purpose which may be dangerous to
life, limb or property.

19. Any maintenance requirements of Tenant will be attended to by Landlord only
upon application at the Landlord’s office at the Building. Landlord’s employees
shall not perform any work or do anything outside of their regular duties,
unless under specific instructions from the office of Landlord.

20. Canvassing, soliciting and peddling within the Project or in Common Areas is
prohibited and Tenant shall cooperate to prevent the same.

21. There shall not be used in any space, or in the public halls of the
Building, either by Tenant or by jobbers or others, in the delivery or receipt
of merchandise to Tenant, any hand trucks, except those equipped with rubber
tires and side guards. No hand trucks shall be used in elevators other than
those designated by Landlord as service elevators. All deliveries shall be
confined to the service areas and through the approved service entries.

22. In order to obtain maximum effectiveness of the cooling system, Tenant shall
make reasonable efforts to promote efficiency in the use of utilities.

23. In the event that, in Landlord’s reasonable opinion, the replacement of
ceiling tiles becomes necessary after they have been removed on behalf of Tenant
by telephone company installers or others (in both the Premises and the public
corridors), the chose of such replacements shall be charged to Tenant on a
per-tile basis.

24. All paneling or other wood products not considered furniture which Tenant
shall install in the Premises shall be of fire-retardant materials. Prior to the
installation of any such materials, Tenant shall submit to Landlord a
satisfactory (in the reasonable opinion of Landlord) certification of such
materials’ fire-retardant characteristics.

25. Usage of parking spaces shall be in common with all other lessees of the
Project and their employees, agents, invitees and guests. All parking spaces
usage shall be subject to such reasonable rules and regulations for the sale and
proper use thereof as Landlord may prescribe. Tenant’s employees, agents,
invitees and guests shall abide by all posted roadway signs in and about the
parking facilities.

26. All trucks and delivery vans shall be parked in designated areas only and
not parked in spaces reserved for cars. All delivery service doors are to remain
closed except during the time that deliveries, garbage removal or other approved
uses are taking place therein. All loading and unloading of goods shall be done
only at such times, in the areas and through the entrances designated for such
purposes by Landlord.

27. Tenant shall be responsible for the removal and proper disposition of all
crates, oversized trash, boxes and garbage from the Premises. The corridors,
parking and delivery areas are to be kept clean from such items. Tenant shall
provide convenient and adequate receptacles for the collection of standard items
of trash and shall facilitate the removal of such trash by Landlord. Tenant
shall ensure that liquids are not disposed of in such receptacles.

C-2

--------------------------------------------------------------------------------

 

28. Tenant shall not conduct any business, loading or unloading, assembling or
any other work connected with Tenant’s business in any public areas.

29. If and when requested by Landlord, Tenant shall, at its sole cost and
expense, promptly cause the Premises to be treated for pests by a licensed pest
extermination contractor.

30. Landlord shall not be responsible for lost or stolen personal property,
equipment or money occurring within the Premises or Building, regardless of how
or when the loss occurs.

31. Neither Tenant, nor its employees, agents, invitees or guests, shall paint
or decorate the Premises, or mark, paint or cut into, drive nails or screw into
nor in any way defect any part of the Premises or Project without the prior
written consent of Landlord. If Tenant desires a signal, communications, alarm
or other utility or service connection installed or changed, such work shall be
done at the expense of Tenant, with the approval and under the direction of
Landlord.

32. Tenant shall give Landlord prompt notice of all accidents to or defects in
air conditioning equipment, plumbing, electric facilities or any part or
appurtenance of the Premises.

33. Whenever and to the extent that the above rules conflict with any of the
rights or obligations of Tenant pursuant to the provisions of the Sections of
this Lease, the provisions of the Sections shall govern.

 

 

 

C-3

--------------------------------------------------------------------------------

 

EXHIBIT “D”

SCHEDULE OF ADJUSTMENTS IN FIXED ANNUAL RENT***

Suite No. 101. Building I, containing Approx. 18,309 Rentable Sq. Ft.

The initial term of this Lease shall be one hundred twenty (120) months and
shall begin on the date determined in accordance with Section 3(B) of this
Lease.

The rent rates and Fixed Annual Rent during the initial term and renewal terms,
if exercised, shall be:

 

Lease Months

 

Fixed Annual

Rent *

 

 

Fixed Annual Rent

Per Square Foot

 

 

Fixed Annual Rent

Monthly Payment*

 

1-120

 

$

421,107.00

 

 

$

23.00

 

 

$

35,092.25

 

121-180**

 

$

463,218.00

 

 

$

25.30

 

 

$

38,601.50

 

181-240**

 

$

509,539.00

 

 

$

27.83

 

 

$

42,461.58

 

241-300**

 

$

560,438.00

 

 

$

30.61

 

 

$

46,703.17

 

 

*Does not include sales tax, which shall be paid by Tenant with each installment
of Rent

** Reflects Initial Base Rent for Renewal Terms if applicable renewal option
exercised by Tenant based upon the ten percent (10%) increase for illustration
purposes only, but actual increase shall be based upon the methodology set forth
in Section 3(G) of the Lease.

***The following rent schedule is based upon 17,970 rentable square feet and is
subject to adjustment based upon the actual “as built” square footage contained
within the Premises.

 

 

 

D-1

--------------------------------------------------------------------------------

 

EXHIBIT “E”

The Lease is hereby amended by the addition of the following additional
provisions:

(end of special provisions)

 

 

 

E-1

--------------------------------------------------------------------------------

 

EXHIBIT F

GUARANTY OF LEASE

IN CONSIDERATION OF the execution and delivery of the Lease dated APRIL 10 2015,
by and between ALACHUA FOUNDATION PARK HOLDING COMPANY, LLC, a Florida limited
liability company as “Landlord”, and APPLIED GENETIC TECHNOLOGIES CORPORATION, a
Delaware corporation as “Tenant”, with respect to the premises known as Suite
101, Building I, Foundation Park (the “Lease”), this Guaranty of Lease is made.

 

TO: ALACHUA FOUNDATION PARK HOLDING COMPANY, LLC

BY:

APPLIED GENETIC

TECHNOLOGIES CORPORATION

 

 

 

 

whose address is:

whose address is:

 

 

 

 

3917 NW 97th Boulevard

Gainesville, Florida 32606

Attn: Brian Crawford, Manager

with a copy to:

Brant, Abraham, Reiter, McCormick

& Johnson, PA.

50 N. Laura Street, Suite 2750

Jacksonville, Florida 32202

Attn: David T. Abraham, Esq.

 

Prior to Lease commencement:

11801 Research Drive

Suite D

Alachua, Florida 32615

Attn: LARRY BULLOCK

After Lease commencement:

At the Premises

with a copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attn: Hemmie Chang, Esq.

 

 

 

 

herein called “Landlord”

herein called “Guarantor”

guaranteeing the obligations of the above

referenced Tenant.

 

 

 

whose address is:

 

 

 

 

 

 

 

Prior to Lease commencement:

11801 Research Drive

Suite D

Alachua, Florida 32615

Attn: LARRY BULLOCK

After Lease commencement:

At the Premises

with a copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Attn: Hemmie Chang, Esq.

 

 

 

 

 

 

together with its successors and assigns,

herein called “Tenant”

 

F-1

--------------------------------------------------------------------------------

 

In consideration of the sum of Ten Dollars ($10.00) and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned Guarantor hereby covenants and agrees to and with
Landlord that if default at any time be made by Tenant under the Lease in the
payment of Rent or other monies payable as Rent or otherwise, or the performance
of any other agreements and covenants contained in the Lease on Tenant’s part to
be paid or performed, Guarantor hereby promises and agrees to pay to Landlord,
within ten (10) days of written demand, such amounts of money as may be required
to make up such deficiency and all damages that may otherwise accrue by reason
of Tenant’s default or non-performance of any of its covenants under the Lease.

This Guaranty is absolute and unconditional and Guarantor’s obligations
hereunder continue irrespective of and without regard to Tenant’s bankruptcy,
insolvency, or ability to perform, and both Tenant and Guarantor may be sued
severally or jointly for any such default or non-performance. Demand and Notice
of any such default or non-performance, diligence in collection, and the failure
of Landlord to take any action against Tenant are hereby waived by Guarantor.

This Guaranty does not restrict Landlord and Tenant in amending or modifying the
Lease, and Guarantor agrees that its Consent shall not be required (nor shall
notice to Guarantor be required) in respect to any such amendment or
modification, and that Guarantor shall be bound hereunder to Tenant’s
obligations under the Lease as thus amended or modified.

The necessary grammatical changes to effect plural or neuter shall be assumed
where appropriate. The words “Guarantor”, “Tenant”, and “Landlord” shall include
their heirs, executors, successors and assigns. If there is more than one
Guarantor, they hereby agree that the liability hereunder is joint and several.

Guarantor waives the right to require Landlord to: (1) proceed against Tenant;
(2) proceed against or exhaust any security that Landlord holds from Tenant; or
(3) pursue any other remedy in Landlord’s power.

If Landlord is required to enforce Guarantor’s obligations by legal proceedings,
Guarantor shall pay to Landlord all costs incurred, including, without
limitation, reasonable attorney’s fees.

This Guaranty by Guarantor shall continue for the benefit of Landlord
notwithstanding (i) any extension, modification, amendment or alteration of the
Lease, (ii) any assignment of the Lease or sublease of the Premises, with or
without the consent of Landlord, (iii) any release, extension or modification of
the liability of Tenant or any other party liable under the Lease or any other
guaranty of the Lease, (iv) any dissolution or liquidation of Tenant or change
in the composition of the partners of Tenant. No such extension, modification,
amendment, alteration or assignment of the Lease, sublease of the Premises,
release, extension, or modification of liability of Tenant or other liable
party, dissolution or liquidation of Tenant, or change in the composition of
partners of Tenant, and no other agreements or releases between Landlord and
Tenant, or between Landlord and any other party liable under the Lease, or any
other guaranty of the Lease (with or without notice to or knowledge of
Guarantor) shall in any manner release or discharge Guarantor; and Guarantor
does hereby consent to any such extension, modification, amendment, alteration,
release or assignment of the Lease, sublease of the Premises, dissolution or
liquidation of Tenant or change in the composition of partners of Tenant. This
Guaranty shall in all respects be a continuing, absolute and unconditional
guaranty, and shall remain in full force and effect notwithstanding, without
limitation, the death or incompetency of Guarantor.

Landlord may without notice, assign or transfer this Guaranty in whole or in
part and no such assignment or transfer of the Lease shall operate to extinguish
or diminish the liability of Guarantor hereunder.

This Guaranty is a guaranty of payment and not of collection. The liability of
Guarantor under this Guaranty shall be primary and direct, as principal and not
as surety, and in any right of action which shall accrue to Landlord under the
Lease, Landlord may, at its option, proceed against Guarantor without having
commenced any action, or having obtained any judgment, against Tenant or any
other party liable under the Lease or any other guaranty of the Lease.

Guarantor’s obligations hereunder shall not be assigned or delegated, but this
Guaranty shall pass to, and be fully binding upon, any successors, heirs,
assigns and/or trustees of Guarantor.

Guarantor expressly waives and agrees not to assert or take advantage of: (a)
the defense of the statute of limitations in any action hereunder or in any
action for collection of the obligations, (b) any defense that may arise by
reason of the failure of Landlord to file or enforce a claim against Guarantor
in bankruptcy or any other proceeding, (c) any defense based on the failure of
Landlord to give notice of the creation, existence or incurring of any new
obligations or on the action or non-action of any person or entity in connection
with the obligations, (d) any defense based on any duty on the part of Landlord
to disclose to Guarantor any facts it may know or hereinafter acquire regarding
Tenant, (e) any defense based on lack of diligence on the part of Landlord in
the collection of any and all of the obligations, (f) demand for payment,
presentment, notice of protest or dishonor, notice of acceptance of this
Guaranty, and any and all other notices or demands to which Guarantor might
otherwise be entitled by law, (g) any defense arising

F-2

--------------------------------------------------------------------------------

 

from the extinguishment of the obligations by an act of Landlord without the
consent of Guarantor, (h) any defense arising from any release or compounding
with any other guarantor without the consent of the Guarantor, (i) any defense
relating to any change in the nature or terms of the obligations without the
consent of Guarantor, (j) any defense arising from any act of Landlord that
injures Guarantor or exposes Guarantor to increased risk, and/or (k) any defense
arising from Landlord’s failure to commence an action against Tenant.

The Guarantor agrees that this Guaranty shall be deemed to have been executed in
the State of Florida, and that this Guaranty shall be construed in accordance
with and all disputes relating to this Guaranty shall be governed by the laws of
the State of Florida. The Guarantor agrees that jurisdiction and venue for all
suits related to this Guaranty shall be proper only in the courts for the State
of Florida located in Pinellas County, Florida. Guarantor hereby consents to the
exercise of personal jurisdiction by such courts and hereby waives all defenses
related to personal jurisdiction and venue in any such action brought in the
courts of the State of Florida.

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Lease.

 

Signed in the presence of:

 

GUARANTOR:

 

 

 

 

 

 

APPLIED GENETIC

TECHNOLOGIES CORPORATION

 

 

 

 

/s/ Lawrence E. Bullock

 

By:

/s/ Susan B. Washer

WITNESS

 

 

 

 

 

 

 

/s/ Tavara K. Andrews

 

 

 

WITNESS

 

 

 

 

 

 

 

 

 

 

Susan B. Washer

WITNESS

 

 

 

 

 

 

 

 

 

 

 

WITNESS

 

 

 

 

 

DATE:

4/10/15

 

 

 

 

 

F-3